Exhibit 10.332

EXECUTION COPY

$800,000,000

CREDIT AGREEMENT

(364-DAY COMMITMENT)

dated as of June 11, 2010

Among

THE CHARLES SCHWAB CORPORATION

and

CITIBANK, N.A.

as Administrative Agent

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

and

BANK OF AMERICA, N.A.

THE BANK OF NEW YORK MELLON

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

and

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

and

CITIGROUP GLOBAL MARKETS INC.

and

J.P. MORGAN SECURITIES INC.

as Joint Lead Arrangers and Book Managers



--------------------------------------------------------------------------------

1.   DEFINITIONS.    1 2.   THE CREDIT FACILITY.    11   2.1   The Revolving
Credit Facility    11   2.2   Term Loan Facility    11   2.3   Evidence of
Borrowing/Promissory Notes    12   2.4   Making of Revolving Loans and Term
Loans, Borrowings; Interest Periods; Notice    13   2.5   Conversion and
Continuation Elections    14   2.6   Interest Periods    15   2.7   Interest
Rates    16   2.8   Substitute Rates    16   2.9   Fees    17   2.10   Reduction
of Credit    17   2.11   Termination Date; Extensions    18   2.12   Payments by
the Lenders to the Agent    18   2.13   Sharing of Payments, Etc.    19   2.14  
Computation of Fees and Interest    20 3.   PAYMENT.    20   3.1   Repayment   
20   3.2   Method of Payment    20   3.3   Optional Prepayment    20   3.4  
Taxes/Net Payments    21   3.5   Illegality    21   3.6   Increased Costs and
Reduction of Return    22   3.7   Funding Losses    23   3.8   Certificates of
Lenders    23   3.9   Substitution of Lenders    23   3.10   Survival    24 4.  
CONDITIONS.    24   4.1   Conditions Precedent to the Effectiveness of this
Agreement    24   4.2   Conditions Precedent to Revolving Loans and Term Loans
   25 5.   REPRESENTATIONS AND WARRANTIES.    26   5.1   Organization and Good
Standing    26   5.2   Corporate Power and Authority    26   5.3  
Enforceability    26   5.4   No Violation of Laws or Agreements    26   5.5   No
Consents    27   5.6   Financial Statements    27

 

i



--------------------------------------------------------------------------------

  5.7   Broker Subsidiary Licenses, Etc.    27   5.8   Broker Subsidiary/Broker
Registration    27   5.9   Broker Subsidiary/SIPC    27   5.10   Taxes    27  
5.11   ERISA    27   5.12   No Extension of Credit for Default Remedy/Hostile
Acquisition    28   5.13   Use of Proceeds/Margin Regulations    28   5.14  
Authorized Persons    28   5.15   Material Contracts    28   5.16   Litigation
   28   5.17   Investment Company    28 6.   AFFIRMATIVE COVENANTS.    28   6.1
  Notice of Events of Default    29   6.2   Financial Statements    29   6.3  
Insurance    29   6.4   Books and Records    29   6.5   Change in Business    29
  6.6   Capital Requirements    29 7.   NEGATIVE COVENANTS.    30   7.1   Net
Capital    30   7.2   Minimum Stockholders’ Equity    30   7.3  
Merger/Disposition of Assets    30   7.4   Broker Subsidiary Indebtedness    30
  7.5   Indebtedness Secured by Subsidiary Stock    31   7.6   Liens and
Encumbrances    31 8.   EVENTS OF DEFAULT.    31   8.1   Defaults    31   8.2  
Remedies    33 9.   THE AGENT.    33   9.1   Appointment and Authorization    33
  9.2   Delegation of Duties    34   9.3   Liability of Agent    34   9.4  
Reliance by Agent    34   9.5   Notice of Default    35   9.6   Credit Decision
   35   9.7   Indemnification of Agent    35   9.8   Agent in Individual
Capacity    36   9.9   Successor Agent    36   9.10   Withholding Tax    37  
9.11   Co-Agents    38

 

ii



--------------------------------------------------------------------------------

10.   MISCELLANEOUS.    38   10.1   Amendments and Waivers    38   10.2  
Notices    39   10.3   No Waiver-Cumulative Remedies    41   10.4   Costs and
Expenses    41   10.5   Borrower Indemnification    41   10.6   Payments Set
Aside    42   10.7   Successors and Assigns    43   10.8   Assignments,
Participations Etc.    43   10.9   Confidentiality    45   10.10   Notification
of Addresses, Lending Offices, Etc.    46   10.11   Counterparts    46   10.12  
Severability    46   10.13   No Third Parties Benefited    46   10.14  
Governing Law and Jurisdiction    46   10.15   Waiver of Jury Trial    46  
10.16   Entire Agreement    47   10.17   Headings    47   10.18   USA Patriot
Act    47

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1 - Lenders’ Commitments

Schedule 2 - List of Borrowing Agreements

Schedule 6.2 - Compliance Certificate

Schedule 10.2 - Notices

EXHIBITS:

Exhibit A-1 - Revolving Note

Exhibit A-2 - Term Note

Exhibit B - Borrowing Advice

Exhibit C - Notice of Conversion/Continuation

Exhibit D - Commitment and Termination Date Extension Request

Exhibit E - Borrower’s Opinion of Counsel

Exhibit F - Form of Assignment and Acceptance

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (364-DAY COMMITMENT)

THIS CREDIT AGREEMENT (364-DAY COMMITMENT) (“this Agreement”) is entered into as
of June 11, 2010, among The Charles Schwab Corporation, a Delaware corporation
(the “Borrower”), the several financial institutions from time to time party to
this Agreement (collectively the “Lenders”; individually each a “Lender”), and
Citibank, N.A., as administrative agent for the Lenders (the “Agent”).

WHEREAS, the Lenders are willing to make from time to time Revolving Loans to
the Borrower through June 10, 2011, and to make Term Loans to the Borrower on or
before June 10, 2011 and maturing no later than June 8, 2012, upon the terms and
subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants herein contained, the parties hereto agree as follows:

 

1.

DEFINITIONS

.  The following terms have the following meanings:

 

 

Affiliate:

 

As to any Person, any other Person which, directly or indirectly, is in control
of, is controlled by, or is under common control with, such Person. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the other Person, whether through the ownership of
voting securities, membership interests, by contract, or otherwise.

 

Agent:

 

Citibank in its capacity as administrative agent for the Lenders hereunder and
any successor agent appointed under Section 9.9.

 

Agent-Related

   

Persons:

 

Citibank and any successor agent appointed under Section 9.9, together with
Citibank’s Affiliate, the Arranger, and the officers, directors, employees,
agents and attorney-in-fact of such Persons and Affiliate.

 

Agreement:

 

This Credit Agreement.

 

Agent’s

   

Payment Office:

 

The address for payments set forth on the signature page hereto in relation to
the Agent, or such other address as the Agent may from time to time specify.

 

Applicable Margin:

 

(i)      with respect to Eurodollar Rate Loans, the higher of 100% of the Index
and 1.50% per annum; and



--------------------------------------------------------------------------------

   

(ii)      with respect to Base Rate Loans, the Applicable Margin set forth in
clause (i) above minus 1.00% (but not less than 1.00%).

 

Arrangers:

 

Citigroup Global Markets Inc. and J.P. Morgan Securities Inc.

 

Assignee:

 

The meaning specified in Section 10.8.

 

Attorney Costs:

 

Without duplication, (1) all fees and disbursements of any law firm or other
external counsel, and (2) the allocated cost of internal legal services and all
disbursements of internal counsel.

 

Bank Subsidiary:

 

Any Federal savings association (as defined in 12 U.S.C. §1813(b)(2), any
national member bank (as defined in 12 U.S.C. §1813(d)(1)) or state member bank
(as defined in 12 U.S.C. §1813(d)(2)) that is a subsidiary (as defined in 12
U.S.C. §1841(d)) of the Borrower.

 

Bankruptcy Code:

 

The Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §101, et seq.), as amended.

     

Base Rate:

 

For any day, the highest of: (a) 0.500% per annum above the Federal Funds Rate;
(b) the rate of interest in effect for such day as publicly announced from time
to time by Citibank, N.A. as its “Base Rate” and (c) the British Bankers
Association Interest Settlement Rate applicable to Dollars for a period of one
month (“One Month LIBOR”) plus 1.00% (for the avoidance of doubt, the One Month
LIBOR for any day shall be based on the rate appearing on Reuters LIBOR01 Page
(or other commercially available source providing such quotations as designated
by the Agent from time to time) at approximately 11:00 a.m. London time on such
day). The “Base Rate” described in clause (b) is a rate set by Citibank, N.A.
based upon various factors including Citibank, N.A.’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Citibank, N.A. shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

Base Rate Loan:

 

A Revolving Loan or Term Loan that bears interest based on the Base Rate.

 

Borrowing:

 

A borrowing hereunder consisting of Revolving Loans or Term Loans of the same
Type made to the Borrower on the same day by the Lenders under Section 2 and,
other than in the case of a Base Rate Loan, having the same Interest Period.

 

2



--------------------------------------------------------------------------------

 

Borrowing Advice:

 

A written request made by the Borrower with respect to any Loan substantially in
the form of Exhibit B specifying the information required in Section 2.4 hereof
and executed by the Borrower from time to time.

 

Borrowing

   

Agreements:

 

The credit agreement(s) between the Borrower and the lenders listed in Schedule
2.

 

Borrowing Date:

 

Any date on which a Borrowing occurs under Section 2.4.

 

Broker Subsidiary:

 

Charles Schwab & Co., Inc., a California corporation, and its successors and
assigns.

 

Business Day:

 

A day other than a Saturday, Sunday or any other day on which commercial banks
are authorized or required to close in California or New York and, if the
applicable Business Day relates to a Eurodollar Rate Loan, such a day on which
dealings are carried on in the applicable offshore dollar interbank market.

 

Capital Adequacy

   

Regulation:

 

Any guideline, directive or requirement of any central bank or other
Governmental Authority, or any other law, rule or regulation, whether or not
having the force of law, in each case, regarding capital adequacy of any bank or
of any corporation controlling a bank.

 

Change in

   

Control:

 

The consummation of a reorganization, merger or consolidation by the Borrower or
the sale or other disposition of all or substantially all of the assets of the
Borrower (a “Business Combination”), unless, following such Business
Combination, (i) no person or entity (excluding any corporation resulting from
such Business Combination or any employee benefit plan (or related trust) of the
Borrower or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation (except to the extent that such ownership existed
prior to the Business Combination); and (ii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the board of directors of the Borrower as of the
time of the action of the board of directors of the Borrower providing for such
Business Combination.

 

3



--------------------------------------------------------------------------------

 

Citibank:

 

Citibank, N.A., a national banking association.

 

Closing Date:

 

The date (not before June 11, 2010) on which all conditions precedent set forth
in Section 4 are satisfied or waived by all Lenders or, in the case of
subsection 4.1(g), waived by the person entitled to receive such payment.

 

Code:

 

The Internal Revenue Code of 1986, as amended, and Regulations promulgated
thereunder.

 

Commitment:

 

The meaning specified in Section 2.1.

 

Commitment Fee:

 

The meaning specified in subsection 2.9(b).

 

Consolidated

   

Stockholders’ Equity:

 

With respect to any Person, as of any date of determination, all amounts that
would, in accordance with GAAP, be included under shareholders’ equity on a
consolidated balance sheet of such Person as at such date, plus any preferred
stock.

 

Controlled

   

Subsidiary:

 

Any corporation 80% of whose voting stock (except for any qualifying shares) is
owned directly or indirectly by the Borrower.

 

Conversion/

   

Continuation Date:

 

Any date on which under Section 2.5, the Borrower (a) converts Loans of one Type
to another Type, or (b) continues as Loans of the same Type, but with a new
Interest Period, Loans having Interest Periods expiring on such date.

 

Credit:

 

The aggregate amount of the Commitments of all Lenders to make Revolving Loans
under the Revolving Credit Facility and Term Loans under the Term Loan Facility
in an amount not to exceed Eight Hundred Million and no/100 Dollars
($800,000,000.00), as the same may be reduced under Section 2.10.

 

Default:

 

Any event or circumstance which, with the giving of notice, the lapse of time,
or both, would (if not cured or otherwise remedied during such time) constitute
an Event of Default.

 

Dollars,

   

dollars, and $:

 

Each mean lawful money of the United States.

 

Effective Amount:

 

With respect to any Revolving Loans and Term Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Revolving Loans and Term Loans occurring on such
date.

 

4



--------------------------------------------------------------------------------

 

Eligible Assignee:

 

(i) A commercial bank organized under the laws of the United States, or any
state thereof, and having total equity capital of at least $1,000,000,000 and a
senior debt rating of a least “A” by Standard & Poor’s Ratings Service, a
Division of The McGraw-Hill Companies, Inc. or at least “A-2” by Moody’s
Investors Service, Inc. or, if not rated by either of the foregoing
organizations, an equivalent rating from a nationally recognized statistical
rating organization; or (ii) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development (the OECD), or a political subdivision of any such country, and
having total equity capital of at least $1,000,000,000 and a senior debt rating
of at least “A” by Standard & Poor’s Ratings Service, a Division of The
McGraw-Hill Companies, Inc. or at least “A-2” by Moody’s Investors Service,
Inc., or, if not rated by either of the foregoing organizations, an equivalent
rating from a nationally recognized statistical rating organization; provided
that such bank is acting through a branch or agency located in the United
States.

 

Eurodollar

   

Base Rate:

 

For any Interest Period:

   

(a)      the rate per annum equal to the rate determined by the Agent to be the
offered rate that appears on the page of the Reuters screen (or any successor
thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

   

(b)      in the event the rate referenced in the preceding subsection (a) does
not appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

   

(c)      in the event the rates referenced in the preceding subsections (a) and
(b) are not available, the rate per annum equal to the average (rounded upward
to the next 1/100th of 1%) of the rates of interest per annum notified to the
Agent by each Reference Lender as the rate at which deposits in Dollars for
delivery on the

 

5



--------------------------------------------------------------------------------

   

first day of such Interest Period in same day funds in the approximate amount of
the Eurodollar Rate Loan being made, continued or converted by such Reference
Lender in its capacity as a Lender and with a term equivalent to such Interest
Period would be offered by its Offshore Lending Office to major banks in the
offshore Dollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period.

 

Eurodollar Rate:

 

The rate obtained by dividing (i) Eurodollar Base Rate by (ii) a percentage
(expressed as a decimal) equal to 1.00 minus the Eurodollar Rate Reserve
Percentage.

 

Eurodollar Rate

   

Loan:

 

A Revolving Loan or Term Loan that bears interest based on the Eurodollar Rate.

 

Eurodollar Rate

   

Reserve Percentage:

 

For any Interest Period for any Loan for which the Eurodollar Rate has been
selected or is applicable, the percentage (expressed as a decimal) as calculated
by the Agent that is in effect on the first day of such Interest Period, as
prescribed by the Board of Governors of the U.S. Federal Reserve System (or any
successor), for determining reserve requirements to be maintained by the Agent
under Regulation D (or any successor regulation thereof) as amended to the date
hereof (including such reserve requirements as become applicable to the Agent
pursuant to phase-in or other similar requirements of Regulation D at any time
subsequent to the date hereof) in respect of “Eurocurrency liabilities” (as
defined in Regulation D). The Eurodollar Rate shall be adjusted automatically on
and as of the effective date of any change in the Eurodollar Rate Reserve
Percentage.

 

Event of Default:

 

Any of the events or circumstances specified in Section 8.1.

 

Exchange Act:

 

The Securities and Exchange Act of 1934, as amended, and regulations promulgated
thereunder.

 

Federal Funds Rate:

 

For any day, the interest rate per annum equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York.

 

Fee Letters:

 

The meaning specified in subsection 2.9(a).

 

6



--------------------------------------------------------------------------------

 

FRB:

 

The Board of Governors of the Federal Reserve System, and any Governmental
Authority succeeding to any of its principal functions.

 

GAAP:

 

Generally accepted accounting principles set forth from time to time in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the U.S. accounting profession), which
are applicable to the circumstances as of the date of determination.

 

Governmental

   

Authority:

 

Any nation or government, any state or other political subdivision thereof, any
central bank (or similar monetary or regulatory authority) thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, and any corporation or other entity
owned or controlled, through stock or capital ownership or otherwise, by any of
the foregoing.

 

Hedge Agreements:

 

Interest rate swap, interest rate cap or interest rate collar agreements.

 

Indebtedness:

 

As to any corporation, any obligation of, or guaranteed or assumed by, such
corporation for (i) borrowed money evidenced by bonds, debentures, notes or
other similar instruments, (ii) the deferred purchase price of property or
services (excluding trade and other accounts payable), (iii) the leasing of
tangible personal property under leases which, under any applicable Financial
Accounting Standards Board Statement, have been or should be recorded as
capitalized leases or (iv) direct or contingent obligations under letters of
credit issued for the account of such corporation.

 

Indemnified

   

Liabilities:

 

The meaning specified in Section 10.5.

 

Indemnified Person:

 

The meaning specified in Section 10.5.

 

Index:

 

The average of the Markit CDX.NA.IG Series 14 or any successor series (5 Year
Period) for the preceding 30 days or, if fewer, the number of days for which the
then current series is then in effect, determined (i) if used in respect of
determining the Applicable Margin for Eurodollar Rate Loans, on the date that is
two Business Days before the first day of the applicable Interest Period, and
(ii) if used in respect of determining the Applicable Margin for Base

 

7



--------------------------------------------------------------------------------

   

Rate Loans, on the date of borrowing of such Loans and thereafter quarterly on
the last day of each March, June, September and December.

 

Insolvency

   

Proceeding:

 

As to a debtor, (a) any case, action or proceeding before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or (b)
any general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other similar arrangement in respect of its creditors
generally or any substantial portion of its creditors, undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code.

 

Interest

   

Payment Date:

 

As to any Loan other than a Base Rate Loan, the last day of each Interest Period
applicable to such Loan and, as to any Base Rate Loan, the last Business Day of
each calendar quarter, provided, however, that if any Interest Period for a
Eurodollar Rate Loan exceeds three months, the date that falls three months
after the beginning of such Interest Period and after each Interest Payment Date
thereafter is also an Interest Payment Date.

 

Interest Period:

 

Any period specified in accordance with Section 2.6 hereof.

 

Intermediate

   

Parent:

 

Schwab Holdings, Inc., a Delaware corporation and its successors and assigns.

 

Lender:

 

The meaning specified in the introductory clause hereto.

 

Lending Office:

 

As to any Lender, the office or offices of such Lender specified as its “Lending
Office” or “Domestic Lending Office” or “Offshore Lending Office”, as the case
may be, on Schedule 10.2, or such other office or offices as such Lender may
from time to time notify the Borrower and the Agent.

 

Loan:

 

An extension of credit by a Lender to the Borrower under Section 2 in the form
of a Revolving Loan or Term Loan.

     

Loan Document:

 

This Agreement, any Notes, the Fee Letters, and all other documents delivered to
the Agent or any Lender in connection herewith.

 

Minimum

   

Stockholders’ Equity:

 

As of the Closing Date, and the last day of each fiscal quarter thereafter, the
greater of:

 

8



--------------------------------------------------------------------------------

 

   

(a)        $4,200,000,000, or

 

(b)        the sum of –

 

(i)        $4,200,000,000, plus

 

(ii)      50% of the sum of cumulative Net Earnings for each fiscal quarter
commencing with the fiscal quarter ended June 30, 2010.

  Net Capital Ratio:  

As of the date of determination, that percentage of net capital to aggregate
debit items of any entity subject to the Net Capital Rule 15c3-1 promulgated by
the Securities Exchange Commission pursuant to the Securities Exchange Act of
1934 and any successor or replacement rule or regulation therefor.

  Net Earnings:  

With respect to any fiscal period, the consolidated net income of the Borrower
and its Subsidiaries, after taking into account all extraordinary items, taxes
and other proper charges and reserves for the applicable period, determined in
accordance with U.S. generally accepted accounting principles, consistently
applied.

  Note:  

A promissory note executed by the Borrower in favor of a Lender pursuant to
Section 2.3 in substantially the form of Exhibits A-1 and A-2.

 

Notice of Conversion/

Continuation:

 

A notice in substantially the form of Exhibit C.

  Obligations:  

All borrowings, debts, liabilities, obligations, covenants and duties arising
under any Loan Document owing by the Borrower to any Lender, the Agent, or any
Indemnified Person, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising.

  Person:  

An individual, partnership, corporation, limited liability company, business
trust, unincorporated association, trust, joint venture or Governmental
Authority.

  Pro Rata Share:  

As to any Lender at any time, the percentage equivalent (expressed as a decimal,
rounded to the ninth decimal place) at such time of such Lender’s Commitment
divided by the combined Commitments of all Lenders.

  Reference Lenders:   Citibank and JPMorgan Chase Bank, N.A.

 

9



--------------------------------------------------------------------------------

  Replacement Lender:  

The meaning specified in Section 3.9.

  Required Lenders:  

At any time at least two Lenders then holding in excess of 50% of the then
aggregate unpaid principal amount of the Loans, or, if no such principal amount
is then outstanding, at least two Lenders then having in excess of 50% of the
Commitments.

  Requirement of Law:  

As to any Person, any law (statutory or common), treaty, rule or regulation or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon the Person or any of its property or to which the
Person or any of its property is subject.

  Responsible Officer:  

Any senior vice president or more senior officer of the Borrower, or any other
officer having substantially the same authority and responsibility; or, with
respect to compliance with financial covenants, the chief financial officer,
executive vice president-finance, controller or the treasurer of the Borrower,
or any other officer having substantially the same authority and responsibility.

 

Revolving Credit

    Facility:  

The revolving credit facility available to the Borrower pursuant to Section 2.1
hereof.

  Revolving Loan:  

The meaning specified in Section 2.1, and may be a Base Rate Loan or a
Eurodollar Rate Loan (each a “Type” of Revolving Loan).

  Revolving Note:  

The meaning specified in Section 2.3.

 

Revolving

Termination Date:

 

The earlier to occur of:

   

(a)    June 10, 2011; and

 

(b)    the date on which the Commitments terminate in accordance with the
provisions of this Agreement.

  SEC:  

The Securities and Exchange Commission, or any Governmental Authority succeeding
to any of its principal functions.

  Senior Medium-    

Term Notes,

    Series A:  

Senior debt securities or senior subordinated debt securities issued by The
Charles Schwab Corporation with a maturity between 9 months and 30 years in
accordance with the Senior Indenture, as amended, and the Senior Subordinated
Indenture, as amended, both dated as of July 15, 1993 by and between The Charles

 

10



--------------------------------------------------------------------------------

   

Schwab Corporation and The Bank of New York Mellon Trust Company, N.A. as
successor trustee to The Chase Manhattan Bank.

  Subsidiary:  

Any corporation or other entity of which a sufficient number of voting
securities or other interests having power to elect a majority of the board of
directors or other persons performing similar functions are at the time directly
or indirectly owned by the Borrower.

  Term Commitment:  

Eight Hundred Million and no/100 Dollars ($800,000,000.00), as the same may be
reduced under Section 2.10.

  Term Loan:  

The meaning specified in Section 2.2 and may be a Base Rate Loan or Eurodollar
Rate Loan (each a “Type” of Term Loan).

  Term Loan Facility:  

The term loan facility available to the Borrower pursuant to Section 2.2 hereof.

  Term Loan Maturity     Date:  

The meaning specified in Section 2.2.

  Term Note:  

The meaning specified in Section 2.3.

  Term Out Fee:  

The meaning specified in subsection 2.9(c).

  Type:  

The meaning specified in the definition of “Revolving Loan”.

 

2.

THE CREDIT FACILITY.

2.1      The Revolving Credit Facility

Each Lender severally agrees, on the terms and conditions set forth herein, to
make loans to the Borrower (each such loan, a “Revolving Loan”) from time to
time on any Business Day during the period from the Closing Date to the
Revolving Termination Date, in an aggregate amount not to exceed at any time
outstanding, together with the principal amount of Term Loans outstanding in
favor of such Lender at such time, the amount set forth next to such Lender’s
name on Schedule 1 (such amount together with the Lender’s Pro Rata Share of the
Term Commitment, as the same may be reduced under Section 2.10 or as a result of
one or more assignments under Section 10.8, the Lender’s “Commitment”);
provided, however, that, after giving effect to any Borrowing of Revolving
Loans, the Effective Amount of all outstanding Revolving Loans shall not at any
time exceed the combined Commitments; and provided further that the Effective
Amount of the Revolving Loans, together with all Term Loans outstanding at such
time, of any Lender shall not at any time exceed such Lender’s Commitment.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.1, prepay
under Section 3.3 and reborrow under this Section 2.1.

2.2      Term Loan Facility

 

11



--------------------------------------------------------------------------------

.  Each Lender severally agrees, on the terms and conditions set forth herein,
to make Loans to the Borrower during the period from the Closing Date to
June 10, 2011, in an aggregate amount not to exceed such Lender’s Pro Rata Share
of the Term Commitment. The Borrower from time to time may borrow under the Term
Loan Facility (and may reborrow any amount theretofore prepaid) until close of
business on June 10, 2011, for a term not to exceed 364 days from the date of
the Borrowing. Each such loan under the Term Loan Facility (a “Term Loan”) shall
be in the minimum amount of $10,000,000 and shall become due and payable on the
last day of the term selected by the Borrower for such Term Loan (the “Term Loan
Maturity Date”), which shall in no event be later than 364 days from the date of
such Term Loan. The maximum availability under the Term Loan Facility shall be
the amount of the Credit minus the aggregate outstanding principal amount of
Revolving Loans and Term Loans made by the Lenders; provided, however, that to
the extent the proceeds of a Term Loan are used to repay an outstanding
Revolving Loan (or a portion thereof), such Revolving Loan (or portion thereof)
shall not be considered part of the aggregate principal amount of outstanding
Revolving Loans made by the Lenders for purposes of this sentence (such maximum
availability hereafter being referred to as the “Term Loan Availability”). Under
no circumstances shall the aggregate outstanding principal amount of Term Loans
and Revolving Loans made by the Lenders exceed the Credit, and under no
circumstances shall any Lender be obligated (i) to make any Term Loan (nor may
the Borrower reborrow any amount heretofore prepaid) after June 10, 2011, or
(ii) to make any Term Loan in excess of the Term Loan Availability. Each Term
Loan made hereunder shall fully and finally mature and be due and payable in
full on the Term Loan Maturity Date specified in the Borrowing Advice for such
Term Loan; provided, however, that to the extent the Borrowing Advice for any
Term Loan selects an Interest Period that expires before the Term Loan Maturity
Date specified in such Borrowing Advice, the Borrower may from time to time
select additional interest rate options and Interest Periods (none of which
shall extend beyond the Term Loan Maturity Date for such Term Loan) by
delivering a Borrowing Advice or Notice of Conversion/Continuation, as
applicable.

2.3      Evidence of Borrowing/Promissory Notes

.    The obligation of the Borrower to repay the aggregate unpaid principal
amount of the Revolving Loans and Term Loans shall be evidenced by promissory
notes of the Borrower (respectively the “Revolving Note and the Term Note”) in
substantially the form attached hereto as Exhibits A-1 and A-2, with the blanks
appropriately completed, payable to the order of each Lender in the principal
amount of its Commitment, bearing interest as hereinafter specified. Each
Revolving Note and Term Note shall be dated, and shall be delivered to each
Lender, on the date of the execution and delivery of this Agreement by the
Borrower. Each Lender shall, and is hereby authorized by the Borrower to,
endorse on the schedule contained on the Revolving Note and Term Note, or on a
continuation of such schedule attached thereto and made a part thereof,
appropriate notations regarding the Revolving Loans and Term Loans evidenced by
such Note as specifically provided therein and such Lender’s record shall be
conclusive absent manifest error; provided, however, that the failure to make,
or error in making, any such notation shall not limit or otherwise affect the
obligations of the Borrower hereunder or under the Revolving Note and Term Note.
The Agent, by notice to the Borrower (to be given not later than two Business
Days prior to the initial Borrowing or Term Loan hereunder) may request that
Revolving Loans or Term Loans made hereunder for which the interest calculation
is to be based on the Eurodollar Rate be evidenced by separate Revolving Notes
(in the case of Revolving

 

12



--------------------------------------------------------------------------------

Loans) and Term Notes (in the case of Term Loans), substantially in the form of
Exhibit A-1 hereto (in the case of Revolving Loans) and Exhibit A-2 hereto (in
the case of Term Loans), payable to the order of each Lender for the account of
its office, branch or affiliate it may designate as its Lending Office.

2.4      Making of Revolving Loans and Term Loans, Borrowings; Interest Periods;
Notice.

(a)      Each Borrowing of Revolving Loans or Term Loans shall be made upon
Borrower’s irrevocable written notice delivered to the Agent in the form of a
Borrowing Advice (which notice must be received by the Agent prior to 10:00 a.m.
San Francisco time for a Eurodollar Rate Loan, and prior to 11:00 a.m. San
Francisco time for a Base Rate Loan) (i) the same Business Day as the requested
Borrowing Date in the case of Base Rate Loans to be made on such Business Day,
or (ii) three Business Days prior to the requested Borrowing Date in the case of
Eurodollar Rate Loans, with each Borrowing Advice setting forth the following
information:

(A)      the requested Borrowing Date, which shall be a Business Day, on which
such Revolving Loan or Term Loan is to be made;

(B)      for a Eurodollar Rate Loan, the duration of the Interest Period
selected in accordance with Section 2.6 hereof (if the Borrowing Advice fails to
specify the duration of the Interest Period for any Borrowing comprised of a
Eurodollar Rate Loan, such Interest Period shall be three months);

(C)      the Type of Loans comprising the Borrowing and the interest rate option
selected in accordance with Section 2.7 hereof; and

(D)      the aggregate principal amount of the Revolving Loan or Term Loan
(which shall be in an aggregate minimum amount of $10,000,000) to which such
Interest Period and interest rate shall apply.

(b)      The Agent will promptly notify each Lender of its receipt of any
Borrowing Advice and of the amount of such Lender’s Pro Rata Share of that
Borrowing.

(c)      Each Lender will make the amount of its Pro Rata Share of each
Borrowing available to the Agent for the account of the Borrower at the Agent’s
Payment Office by 1:00 p.m. San Francisco time on the Borrowing Date requested
by the Borrower in funds immediately available to the Agent. Each Loan to the
Borrower under this Agreement shall be made by 1:30 p.m. (San Francisco time) on
the date of the Requested Borrowing Date, and shall be in immediately available
funds (in the aggregate amount made available to the Agent by the Lenders) wired
to the Borrower’s account at Citibank, N.A. or such other account as may be
designated by the Borrower in writing.

(d)      After giving effect to any Borrowing, there may not be more than ten
(10) different Interest Periods in effect.

 

13



--------------------------------------------------------------------------------

With respect to any Borrowing having an Interest Period ending on or before
June 10, 2011, if prior to the last day of the Interest Period for such
Borrowing the Borrower fails timely to provide a Notice of
Conversion/Continuation in accordance with Section 2.5, such Borrowing shall, on
the last day of the then-existing Interest Period for such Borrowing,
automatically convert into a Base Rate Loan. In the event of any such automatic
conversion, the Borrower on the date of such conversion shall be deemed to make
a representation and warranty to the Lenders that, to the best of the Borrower’s
knowledge, (i) neither the Borrower nor any Bank Subsidiary is in violation of
the capital requirements as described in Section 6.6, (ii) the Broker Subsidiary
is not in violation of minimum net capital requirements as described in
Section 7.1, (ii) the Borrower’s Consolidated Stockholders’ Equity is not below
the Minimum Stockholders’ Equity as described in Section 7.2, and (iv) no amount
owing with respect to any Commitment Fee, any outstanding Borrowing, or any
interest thereon, or any other amount hereunder, is due and unpaid. If prior to
the last day of the Interest Period applicable to any Term Loan the Borrower
fails timely to provide a Notice of Conversion/Continuation in accordance with
Section 2.5, such Term Loan shall, on the last day of the then-existing Interest
Period for such Term Loan, automatically convert into a Base Rate Loan.

2.5      Conversion and Continuation Elections.

(a)      The Borrower may, upon irrevocable written notice to the Agent in
accordance with this Section 2.5:

(i)      elect, as of any Business Day, in the case of Base Rate Loans, or as of
the last day of the applicable Interest Period, in the case of any other Type of
Loan, to convert any such Loan (or any part thereof in an amount not less than
$10,000,000), into Loans of any other Type; or

(ii)      elect as of the last day of the applicable Interest Period, to
continue any Loans having Interest Periods expiring on such day (or any part
thereof in an amount not less than $10,000,000);

provided, that if at any time the aggregate amount of Eurodollar Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $10,000,000, such Eurodollar Rate Loans shall
automatically convert into Base Rate Loans.

(b)      The Borrower shall deliver a Notice of Conversion/Continuation to be
received by the Agent not later than 10:00 a.m. San Francisco time for a
Eurodollar Rate Loan, and not later than 11:00 a.m. San Francisco time for a
Base Rate Loan, at least (i) three Business Days in advance of the
Conversion/Continuation Date, as to any Loan that is to be converted into or
continued as a Eurodollar Rate Loan; and (ii) the same Business Day as the
Conversion/Continuation Date, as to any Loan that is to be converted into a Base
Rate Loan, specifying:

(A)      the proposed Conversion/Continuation Date;

 

14



--------------------------------------------------------------------------------

(B)      the aggregate amount of the Loan or Loans to be converted or renewed;

(C)      the Type of Loan or Loans resulting from the proposed conversion or
continuation; and

(D)      other than in the case of conversions into Base Rate Loans, the
duration of the requested Interest Period.

(c)      If upon the expiration of any Interest Period applicable to Eurodollar
Rate Loans, the Borrower has failed to select timely a new Interest Period to be
applicable to such Eurodollar Rate Loans, or if any Default or Event of Default
then exists, the Borrower shall be deemed to have elected to convert such
Eurodollar Rate Loans into Base Rate Loans effective as of the expiration date
of such Interest Period.

(d)      The Agent will promptly notify each Lender of its receipt of a Notice
of Conversion/Continuation, or, if no timely notice is provided by the Borrower,
the Agent will promptly notify each Lender of the details of any automatic
conversion. All conversions and continuations shall be made ratably according to
the respective outstanding principal amounts of the Loans with respect to which
the notice was given as held by each Lender.

(e)      Unless the Required Lenders otherwise agree, during the existence of a
Default or Event of Default, the Borrower may not elect to have a Loan converted
into or continued as a Eurodollar Rate Loan.

(f)      After giving effect to any conversion or continuation of Loans, there
may not be more than ten (10) different Interest Periods in effect.

2.6      Interest Periods

.  The Borrower may select for any Eurodollar Rate Loan the Interest Period (as
defined in the next sentence) for each Borrowing, it being understood that the
Borrower may request multiple Borrowings on the same day and may select a
different Interest Period for each such Borrowing. An Interest Period shall be
each period, as selected by the Borrower in accordance with the terms of this
Agreement, beginning on the Borrowing Date of any Eurodollar Rate Loan, or on
the Conversion/Continuation Date on which any Loan is converted into or
continued as a Eurodollar Rate Loan, and ending on the date specified by the
Borrower that is one, two, three or six months thereafter; provided that
whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month; and
provided further that if the last day of an Interest Period would be a day that
is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless such next succeeding Business Day is in a
different calendar month, in which case such interest period shall end on the
next preceding Business Day; but provided, however, that (i) no Interest Period
applicable to any Revolving Loan shall extend beyond the

 

15



--------------------------------------------------------------------------------

Revolving Termination Date; and (ii) no Interest Period applicable to any Term
Loan shall extend beyond the Term Loan Maturity Date specified in the Borrowing
Advice for such Term Loan, which in no event shall be later than June 8, 2012.

2.7      Interest Rates

.

(a)      (i)  Each Revolving Loan, while outstanding, shall bear interest from
the applicable Borrowing Date at a rate per annum equal to the Eurodollar Rate
or the Base Rate, as the case may be, (and subject to the Borrower’s right to
convert to other Types of Loans under Section 2.5) plus the Applicable Margin.

(ii)  Each Term Loan, while outstanding, shall bear interest from the applicable
Borrowing Date at a rate per annum equal to the Eurodollar Rate or the Base
Rate, as the case may be, (and subject to the Borrower’s right to convert to
other Types of Loans under Section 2.5) plus the Applicable Margin.

(b)      Interest on each Revolving Loan and Term Loan shall be paid in arrears
on each Interest Payment Date. Interest shall also be paid on the date of any
prepayment of Loans under Section 3.3 for the portion of the Loan so prepaid and
upon payment (including prepayment) in full thereof, and, during the existence
of any Event of Default interest shall be paid on demand of the Agent at the
request or with the consent of the Required Lenders.

(c)      After the principal amount of any Revolving Loan or Term Loan, accrued
interest upon such Loan, the commitment fee, or any other amount hereunder shall
have become due and payable by acceleration, or otherwise, it shall thereafter
(until paid) bear interest, payable on demand, (i) until the end of the Interest
Period with respect to such Loan at a rate per annum equal to 2% per annum in
excess of the rate or rates in effect with respect to such Loan, and
(ii) thereafter, at a rate per annum equal to 2% per annum in excess of the Base
Rate.

2.8      Substitute Rates

. If upon receipt by the Agent of a Borrowing Advice relating to any Borrowing
or of a Notice of Conversion/Continuation:

(a)      the Agent shall determine that by reason of changes affecting the
London interbank market, adequate and reasonable means do not exist for
ascertaining the applicable Eurodollar Rate with respect to any Interest Period;
or

(b)      the Agent shall determine that by reason of any change since the date
hereof in any applicable law or governmental regulation (other than any such
change in the regulations described in the definition of Eurodollar Rate Reserve
Percentage in Section 1 hereof), guideline or order (or any interpretation
thereof), the adoption or enactment of any new law or governmental regulation or
order or any other circumstance affecting the Lenders or the London interbank
market, the Eurodollar Rate shall no longer represent the effective cost to the
Lenders of U.S. dollar deposits in the relevant amount and for the relevant
period; or

 

16



--------------------------------------------------------------------------------

(c)      Agent shall determine that, as a result of any change since the date
hereof in any applicable law or governmental regulation or as a result of the
adoption of any new applicable law or governmental regulation, the applicable
Eurodollar Rate would be unlawful;

then, the Agent will promptly so notify the Borrower and each Lender, whereupon,
the obligation of the Lenders to make or maintain Eurodollar Rate Loans
hereunder shall be suspended until the Agent upon the instruction of the
Required Lenders revokes such notice in writing. Upon receipt of such notice,
the Borrower may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it and, at its election, submit a
Borrowing Advice or Notice of Conversion/Continuation selecting another Type of
Loan. If the Borrower does not revoke such Notice or give a Notice as provided
herein, the Lenders shall make, convert or continue the Loans, as proposed by
the Borrower in the amount specified in the applicable notice submitted by the
Borrower, but such Loans shall be made, converted or continued as Base Rate
Loans instead of Eurodollar Rate Loans.

2.9      Fees

.

(a)      Arrangement, Agency Fees.      The Borrower shall pay an arrangement
fee to the Arrangers for their respective accounts, and shall pay an agency fee
to the Agent for the Agent’s account, as required by the separate letter
agreements (“Fee Letters”) between the Borrower and each of the Arrangers and
between the Borrower and the Agent, each dated May 4, 2010.

(b)      Commitment Fee.  The Borrower shall pay to the Agent for the account of
each Lender a commitment fee (the “Commitment Fee”) on the actual daily unused
portion of such Lender’s Commitment computed on a quarterly basis in arrears on
the last Business Day of each quarter based upon the daily utilization for that
quarter as calculated by the Agent, equal to fifteen one hundredths of one
percent (0.150%) per annum. For purposes of calculating utilization under this
subsection, the Commitments shall be deemed used to the extent of the Effective
Amount of Revolving Loans and Term Loans then outstanding. Such Commitment Fee
shall accrue from the Closing Date to the Revolving Termination Date and shall
be due and payable quarterly in arrears on the last Business Day of each quarter
commencing on the quarter ending June 30, 2010 through the Revolving Termination
Date, with the final payment to be made on the Revolving Termination Date;
provided that, in connection with any reduction or termination of Commitments
under Section 2.10, the accrued commitment fee calculated for the period ending
on such date shall also be paid on the date of such reduction or termination,
with the following quarterly payment being calculated on the basis of the period
from such reduction or termination date to such quarterly payment date.

(c)      Term Loan Fee.    The Borrower shall pay to the Agent for the account
of each Lender a term loan fee (the “Term Out Fee”) equal to one percent
(1.00%) of the aggregate principal amount of all Term Loans outstanding on
June 10, 2011, payable on such date.

2.10      Reduction of Credit

 

17



--------------------------------------------------------------------------------

.  The Borrower, from time to time, upon at least three (3) Business Days’
written notice to the Agent, may terminate the commitments, or permanently
reduce the Commitments by an aggregate minimum amount of $10,000,000, without
penalty or premium; unless after giving effect thereto and to any prepayments of
Loans made on the effective date thereof, the Effective Amount of all Revolving
Loans and Term Loans together would exceed the amount of the combined
Commitments then in effect. Once reduced in accordance with this Section, the
Commitments may not be increased. Any reduction of the Commitments shall be
applied to each Lender’s Commitment according to its Pro Rata Share. All accrued
Commitment Fees to, but not including, the effective date of any reduction or
termination of Commitments, shall be paid on the effective date of such
reduction or termination. During the continuation of the Credit, the computation
of the Commitment Fee and the Lenders’ obligations to make Revolving Loans or
Term Loans shall be based upon such reduced Commitments. In the event the Credit
shall be reduced to zero pursuant to this Section, the Credit shall be deemed
terminated, and any Commitment Fee or any other amount payable hereunder then
accrued shall become immediately payable. Such termination of the Credit shall
terminate the Borrower’s obligations with respect to the Commitment Fee to the
extent not theretofore accrued and shall terminate the Lenders’ obligations to
make any further Revolving Loans or Term Loans under this Agreement.

2.11      Termination Date; Extensions

.    The termination date of each Lender’s Commitment with respect to the Credit
(the “Termination Date”), including both the Revolving Credit Facility under
Section 2.1 hereof and the Term Loan Facility under Section 2.2 hereof, is
initially June 10, 2011. At any time no earlier than forty-five (45) days and no
later than thirty (30) days prior to the Termination Date then in effect
(whether the initial Termination Date of June 10, 2011 or any later Termination
Date as extended under this Section 2.11), the Borrower may, by written notice
to the Agent in the form attached as Exhibit D hereto, request that the
Termination Date be extended for a period of 364 calendar days. Such request
shall be irrevocable and binding upon the Borrower. In no event will any Lender
agree to approve any extension more than thirty (30) days before the Termination
Date then in effect. Failure of any Lender to respond shall mean that such
Lender has not approved such extension. If each Lender (in its sole discretion)
agrees to so extend its Commitment and the Termination Date (which agreement may
be given or withheld in such Lender’s sole and absolute discretion), the Agent
shall evidence such agreement by executing and returning to the Borrower a copy
of the Borrower’s written request no later than fifteen (15) days after the
Agent’s receipt of the Borrower’s written request. If the Agent fails to so
respond to and accept the Borrower’s request for extension of the Termination
Date then in effect, the Lenders’ Commitments shall be terminated on the
Termination Date then in effect. If, on the other hand, the Agent so responds to
and accepts the Borrower’s request for extension of the Termination Date, then
upon receipt by the Borrower of a copy of the Borrower’s written request
countersigned by the Agent, (i) the Lenders’ Commitments then in effect and the
Termination Date then in effect shall automatically be extended for the 364-day
period specified in such written request, and (ii) each reference in this
Agreement to “June 10, 2011”, and “June 8, 2012” (and any prior extension
thereof pursuant to this Section 2.11) also shall automatically be
correspondingly extended for 364 days.

2.12      Payments by the Lenders to the Agent

.

 

18



--------------------------------------------------------------------------------

(a)      Unless the Agent receives notice from a Lender on or prior to the
Closing Date or, with respect to any Borrowing after the Closing Date, at least
one Business Day before the date of such Borrowing in the case of a Eurodollar
Rate Loan, or, in the case of a Base Rate Loan, prior to noon (12:00) San
Francisco time on the date of such Borrowing, that such Lender will not make
available as and when required hereunder to the Agent for the account of the
Company the amount of that Lender’s Pro Rata Share of the Borrowing, the Agent
may assume that each Lender has made such amount available to the Agent in
immediately available funds on the Borrowing Date and the Agent may (but shall
not be so required), in reliance upon such assumption, make available to the
Borrower on such date a corresponding amount. If and to the extent any Lender
shall not have made its full amount available to the Agent in immediately
available funds and the Agent in such circumstances has made a corresponding
amount available to the Borrower such Lender shall on the Business Day following
such Borrowing Date make such amount available to the Agent, together with
interest at the Federal Funds Rate for each day during such period. A notice of
the Agent submitted to any Lender with respect to amounts owing under this
subsection (a) shall be conclusive, absent manifest error. If such amount is so
made available, such payment to the Agent shall constitute such Lender’s Loan on
the date of Borrowing for all purposes of this Agreement. If such amount is not
made available to the Agent on the Business Day following the Borrowing Date,
the Agent will notify the Borrower of such failure to fund and, upon demand by
the Agent, the Borrower shall pay such amount to the Agent for the Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Loans comprising such Borrowing.

(b)      The failure of any Lender to make any Loan on any Borrowing Date shall
not relieve any other Lender of any obligation hereunder to make a Loan on such
Borrowing Date, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on any Borrowing Date.

2.13      Sharing of Payments, Etc.

.  If, other than as expressly provided elsewhere herein, any Lender shall
obtain on account of the Loans made by it any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its Pro Rata Share, such Lender shall immediately (a) notify the Agent
of such fact, and (b) purchase from the other Lenders such participation in the
Loans made by them as shall be necessary to cause such purchasing Lender to
share the excess payment pro rata with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender, such purchase shall to that extent be rescinded and each
other Lender shall repay to the purchasing Lender the purchase price paid
therefor, together with an amount equal to such paying Lender’s ratable share
(according to the proportion of (i) the amount of such paying Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off, but subject to Section 10.5) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Agent will keep records (which shall be

 

19



--------------------------------------------------------------------------------

conclusive and binding in the absence of manifest error) of participation
purchased under this Section and will in each case notify the Lenders following
any such purchase or repayment.

2.14      Computation of Fees and Interest

.

(a)      All computations of interest for Base Rate Loans when the Base Rate is
determined by Citibank N.A.’s “Base Rate” shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of interest, and all computation of fees under subsection 2.9(b)
and (c) shall be made on the basis of a 360-day year and actual days elapsed.
Interest and such fees shall accrue during each period during which interest or
such fees are computed from and including the first day thereof to and excluding
the last day thereof.

(b)      If any Reference Lender’s Commitment shall terminate (otherwise than on
termination of all the Commitments), or for any reason whatsoever such Reference
Lender shall cease to be a Lender hereunder, such Reference Lender shall
thereupon cease to be a Reference Lender, and the determination of the
Eurodollar Base Rate under subsection (c) of the definition of such term shall
be determined on the basis of the rates as notified by the remaining Reference
Lenders.

 

3.

PAYMENT.

3.1      Repayment

.

(a)      The Term Credit. The Borrower shall repay to the Agent for the account
of the Lenders the aggregate principal amount of the Term Loans outstanding on
each Term Loan Maturity Date, as applicable.

(b)      The Revolving Credit. The Borrower shall repay to the Agent, for the
account of the Lenders, on the Revolving Termination Date the aggregate
principal amount of Revolving Loans outstanding on such date.

3.2      Method of Payment

.  All payments hereunder and under the Revolving Note and the Term Note shall
be payable in lawful money of the United States of America and in immediately
available funds not later than 12:00 noon (San Francisco time) on the date when
due at the principal office of the Agent or at such other place as the Agent
may, from time to time, designate in writing to the Borrower.

3.3      Optional Prepayment

.  Subject to Section 3.7, the Borrower shall be entitled at any time or from
time to time, upon not less than one (1) Business Day irrevocable notice to the
Agent, to ratably prepay Loans in whole or in part in minimum amounts of
$10,000,000 without premium or penalty. Each notice of payment shall specify the
date and aggregate principal amount of any such prepayment and the Type(s) of
Loans to be repaid. The Agent will promptly notify each Lender of its receipt of
any

 

20



--------------------------------------------------------------------------------

such Notice and of such Lender’s Pro Rata Share of such prepayment. If such
Notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount, specified in such Notice shall be due and payable on the date
specified therein, together with all accrued interest to each such date on the
amount prepaid, and any amounts required in accordance with Section 3.7 hereof
as a result of such prepayment.

3.4      Taxes/Net Payments

.  All payments by Borrower hereunder and under the Revolving Note and the Term
Note to the Agent or any Lender shall be made without set-off or counterclaim
and in such amounts as may be necessary in order that all such payments, after
deduction or withholding for or on account of any present or future taxes,
levies, imposts, duties or other charges of whatsoever nature imposed by any
Governmental Authority or taxing authority thereof (collectively, “Taxes”),
shall not be less than the amounts otherwise specified to be paid under this
Agreement. The Borrower shall pay all Taxes when due and shall promptly send to
the Lender original tax receipts or copies thereof certified by the relevant
taxing authority together with such other documentary evidence with respect to
such payments as may be required from time to time by the Agent. If the Borrower
fails to pay any Taxes to the appropriate taxing authorities when due or fails
to remit to the Agent or Lender any such original tax receipts or certified
copies thereof as aforesaid or other required documentary evidence, the Borrower
shall indemnify the Agent or Lender within thirty (30) days of demand by the
Lender or Agent for any taxes, interest or penalties that may become payable by
the Agent or Lender as a result of such failure.

Notwithstanding the foregoing, (i) the Borrower shall not be liable for the
payment of any tax on or measured by the net income of any Lender pursuant to
the laws of the jurisdiction where an office of such Lender making any loan
hereunder is located or does business, and (ii) the foregoing obligation to
gross up the payments to any Lender so as not to deduct or offset any
withholding taxes or Taxes paid or payable by the Borrower with respect to any
payments to such Lender shall not apply (x) to any payment to any Lender which
is a “foreign corporation, partnership or trust” within the meaning of the Code
if such Lender is not, on the date hereof (or on the date it becomes a Lender
under this Agreement pursuant to the assignment terms of this Agreement), or on
any date hereafter that it is a Lender under this Agreement, entitled to submit
either a Form W-8BEN or any successor form thereto (relating to such Lender and
entitling it to a complete exemption from withholding on all interest to be
received by it hereunder in respect of the Loans) or Form W-8ECI or any
successor form thereto (relating to all interest to be received by such Lender
hereunder in respect of the Loans) of the U.S. Department of Treasury, or (y) to
any item referred to in the preceding sentence that would not have been imposed
but for the failure by such Lender to comply with any applicable certification,
information, documentation or other reporting requirements concerning the
nationality, residence, identity or connections of such Lender with the United
States if such compliance is required by statute or regulation of the United
States as a precondition to relief or exemption from such item.

3.5      Illegality

.

(a)      If any Lender determines that the introduction of any Requirement of
Law, or any change in any Requirement of Law, or in the interpretation or
administration of

 

21



--------------------------------------------------------------------------------

any Requirement of Law, has made it unlawful, or that any central bank or other
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make Eurodollar Rate Loans, then, on notice thereof
by the Lender to the Borrower through the Agent, any obligation of that Lender
to make Eurodollar Rate Loans shall be suspended until the Lender notifies the
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.

(b)      If a Lender determines that it is unlawful to maintain any Eurodollar
Rate Loan, the Borrower shall, upon its receipt of notice of such fact and
demand from such Lender (with a copy to the Agent), prepay in full such
Eurodollar Rate Loans of that Lender then outstanding, together with interest
accrued thereon and amounts required under Section 3.7, either on the last day
of the Interest Period thereof, if the Lender may lawfully continue to maintain
such Eurodollar Rate Loans to such day, or immediately, if the Lender may not
lawfully continue to maintain such Eurodollar Rate Loan. If the Borrower is
required to so prepay any Eurodollar Rate Loan, then concurrently with such
prepayment, the Borrower shall borrow from the affected Lender, in the amount of
such repayment, a Base Rate Loan.

(c)      If the obligation of any Lender to make or maintain Eurodollar Rate
Loans has been so terminated or suspended, the Borrower may elect, by giving
notice to the Lender through the Agent that all Loans which would otherwise be
made by the Lender as Eurodollar Rate Loans shall be instead Base Rate Loans.

(d)      Before giving any notice to the Agent under this Section, the affected
Lender shall designate a different Lending Office with respect to its Eurodollar
Rate Loans if such designation will avoid the need for giving such notice or
making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.

3.6      Increased Costs and Reduction of Return

.

(a)      If any Lender determines that, due to either (i) the introduction of or
any change (other than any change by way of imposition of or increase in reserve
requirements included in the calculation of the Eurodollar Rate) in or in the
interpretation of any law or regulation, or (ii) the compliance by that Lender
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Eurodollar Rate Loan, then the Borrower shall be liable for, and shall from
time to time, upon demand (with a copy of such demand to be sent to the Agent),
pay to the Agent for the account of such Lender, additional amounts as are
sufficient to compensate such Lender for such increased costs.

(b)      If any Lender shall have determined that (i) the introduction of any
Capital Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by the Lender (or
its Lending Office) or any corporation controlling the

 

22



--------------------------------------------------------------------------------

Lender with any Capital Adequacy Regulation, affects or would affect the amount
of capital required or expected to be maintained by the Lender or any
corporation controlling the Lender and determines that the amount of such
capital is increased as a consequence of its Commitment, Loans, credits or
obligations under this Agreement then, upon demand of such Lender to the
Borrower through the Agent, the Borrower shall pay to the Lender, from time to
time as specified by the Lender, additional amounts sufficient to compensate the
Lender for the cost of such increase.

3.7      Funding Losses

.  The Borrower shall reimburse each Lender and hold each Lender harmless from
any loss or expense which the Lender may sustain or incur as a consequence of:

(a)      the failure of the Borrower to make on a timely basis any payment of
principal of any Eurodollar Rate Loan;

(b)      the failure of the Borrower to borrow, continue or convert a Loan after
the Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Conversion/Continuation;

(c)      the failure of the Borrower to make any prepayment in accordance with
any notice delivered under Section 3.3;

(d)      the prepayment or other payment (including after acceleration thereof)
of any Eurodollar Rate Loan on a day that is not the last day of the relevant
Interest Period; or

(e)      the automatic conversion under Section 2.5 of any Eurodollar Rate Loan
to a Base Rate Loan on a day that is not the last day of the relevant Interest
Period,

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Eurodollar Rate Loans or from fees
payable to terminate the deposits from which such funds were obtained. For
purposes of calculating amounts payable by the Borrower to the Lenders under
this Section and under subsection 3.6(a), each Eurodollar Rate Loan made by a
Lender and each related reserve, special deposit or similar requirement shall be
conclusively deemed to have been funded at the LIBO-based rate used in
determining the Eurodollar Rate for such Eurodollar Rate Loan by a matching
deposit or other borrowing in the interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan is
in fact so funded,.

3.8      Certificates of Lenders

. Any Lender claiming reimbursement or compensation under this Section 3 shall
deliver to the Borrower (with a copy to the Agent) a certificate setting forth
in reasonable detail the amount payable to the Lender hereunder and such
certificate shall be conclusive and binding on the Borrower in the absence of
manifest error.

3.9      Substitution of Lenders

 

23



--------------------------------------------------------------------------------

.  Upon the receipt by the Borrower from any Lender (an “Affected Lender”) of a
claim for compensation under Section 3.6, the Borrower may: (i) request the
Affected Lender to use its best efforts to obtain a replacement bank or
financial institution satisfactory to the Borrower to acquire and assume all or
a ratable part of all of such Affected Lender’s Loans and Commitment (a
“Replacement Lender”); (ii) request one or more of the other Lenders to acquire
and assume all or part of such Affected Lender’s Loans and Commitment (but no
other Lender shall be required to do so); or (iii) designate a Replacement
Lender. Any such designation of a Replacement Lender under clause (ii) or
(iii) shall be subject to the prior written consent of the Agent (which consent
shall not be unreasonably withheld).

3.10      Survival

.  The agreements and obligations of the Borrower in this Section 3 shall
survive the payment of all other Obligations.

 

4.

CONDITIONS.

4.1      Conditions Precedent to the Effectiveness of this Agreement

.  The obligation of each Lender to make its initial extension of credit
hereunder is subject to the condition that the Agent has received on or before
the Closing Date all of the following in form and substance satisfactory to the
Agent and each Lender, in sufficient copies for each Lender;

(a)      This Agreement and the Notes executed by each party thereto.

(b)      A copy of a resolution or resolutions adopted by the Board of Directors
or Executive Committee of the Borrower, certified by the Secretary or an
Assistant Secretary of the Borrower as being in full force and effect on the
date hereof, authorizing the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby, and a
copy of the Certificate of Incorporation and the By-Laws of the Borrower,
similarly certified.

(c)      A certificate, signed by the Secretary or an Assistant Secretary of the
Borrower and dated the date hereof, as to the incumbency of the person or
persons authorized to execute and deliver this Agreement.

(d)      A certificate signed by the Chief Financial Officer, Treasurer or
Corporate Controller of the Borrower that, as of the date hereof, there has been
no material adverse change in its consolidated financial condition since
December 31, 2009 not reflected on its Quarterly Report on Form 10-Q filed with
the SEC for the period ending March 31, 2010.

(e)      A certificate, signed by the Secretary or an Assistant Secretary of the
Borrower and dated the date hereof, as to the persons authorized to execute and
deliver a Borrowing Advice, a Notice of Conversion/Continuation, and the
Revolving Notes and the Term Notes. The Agent and each Lender may rely on such
certificate with respect to the Revolving Loans and Term Loans hereunder unless
and until it shall have received an updated certificate and, after receipt of
such updated certificate, similarly may rely thereon.

 

24



--------------------------------------------------------------------------------

(f)      A written opinion, dated the date hereof, of counsel for the Borrower,
in the form of Exhibit E.

(g)      Evidence of payment by the Borrower of all accrued and unpaid fees,
costs and expenses to the extent then due and payable on the Closing Date,
together with Attorney Costs of Citibank to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute Citibank’s reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude final settling of accounts between the Borrower
and Citibank); including any such costs, fees and expenses arising under or
referenced in Sections 2.9 and 10.4.

(h)      Written evidence that all of the Borrowing Agreements have been or
concurrently herewith are being terminated.

(i)      A certificate, signed by the Chief Financial Officer, Treasurer or an
Assistant Treasurer of the Borrower and dated as of the date hereof, which
confirms that after giving effect to this Agreement, the aggregate principal
amount of credit available under all of the Borrower’s committed unsecured
revolving credit facilities combined will not exceed the amount authorized under
the resolutions of the Borrower referenced in subsection 4.1(b).

4.2      Conditions Precedent to Revolving Loans and Term Loans

.  The obligation of each Lender to make any Revolving Loan or Term Loan to be
made by it (including its initial Revolving Loan), or to continue or convert any
Loan under Section 2.5 is subject to the satisfaction of the following
conditions precedent on the relevant Borrowing Date or Conversion/Continuation
Date:

The Agent shall have received a Borrowing Advice or a Notice of
Conversion/Continuation, as applicable. Each Borrowing Advice or Notice of
Conversion/Continuation given by the Borrower shall be deemed to be a
representation and warranty by the Borrower to each Lender, effective on and as
of the date of such Notice and as of such Borrowing Date for a Revolving Loan or
Term Loan covered thereby, that (i) the representations and warranties set forth
in Section 5 hereof are true and correct as of such date, and (ii) no Default or
Event of Default has occurred and is continuing. No Lender shall be required to
make any Loan hereunder if:

(a)      the Credit, the Revolving Credit Facility (in the case of a Revolving
Loan) or the Term Loan Facility (in the case of a Term Loan) has been
terminated; or

(b)      any of the representations or warranties of the Borrower set forth in
Section 5 hereof shall prove to have been untrue in any material respect when
made, or when any Default or Event of Default as defined in Section 8, has
occurred; or

(c)      the Borrower or any Bank Subsidiary is in violation of the capital
requirements as described in Section 6.6; or

 

25



--------------------------------------------------------------------------------

(d)      the Broker Subsidiary is in violation of minimum net capital
requirements as described in Section 7.1; or

(e)      the Borrower’s Consolidated Stockholders’ Equity is below the Minimum
Stockholders’ Equity as described in Section 7.2; or

(f)      any amount owing with respect to any Commitment Fee or any outstanding
Revolving Loan or Term Loan or any interest thereon or any other amount payable
hereunder is due and unpaid.

 

5.

REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Agent and each Lender, as of the
date of delivery of this Agreement and as of the date of any Revolving Loan or
Term Loan, as follows:

5.1      Organization and Good Standing

.  The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the state of Delaware and has full power, authority
and legal right and has all governmental licenses, authorizations,
qualifications and approvals required to own its property and assets and to
transact the business in which it is engaged; and all of the outstanding shares
of capital stock of Borrower have been duly authorized and validly issued, are
fully paid and non-assessable.

5.2      Corporate Power and Authority

.  The Borrower has full power, authority and legal right to execute and
deliver, and to perform its obligations under, this Agreement, and to borrow
hereunder, and has taken all necessary corporate and legal action to authorize
the borrowings hereunder on the terms and conditions of this Agreement and to
authorize the execution and delivery of this Agreement, and the performance of
the terms thereof.

5.3      Enforceability

.  This Agreement has been duly authorized and executed by the Borrower, and
when delivered to the Lenders will be a legal, valid and binding agreement of
the Borrower, enforceable against the Borrower in accordance with its terms,
except, in each case, as enforcement thereof may be limited by bankruptcy,
insolvency or other laws relating to or affecting enforcement of creditors’
rights or by general equity principles.

5.4      No Violation of Laws or Agreements

.  The execution and delivery of this Agreement by the Borrower and the
performance of the terms hereof will not violate any provision of any law or
regulation or any judgment, order or determination of any court or governmental
authority or of the charter or by-laws of, or any securities issued by, the
Borrower or any provision of any mortgage, indenture, loan or security
agreement, or other instrument, to which the Borrower is a party or which
purports to be binding upon it or any of its assets in any respect that
reasonably could be expected to have a material adverse effect on the Borrower
and its Subsidiaries taken as a whole on a consolidated basis; nor will the
execution and the delivery of this Agreement by the Borrower and the performance
of

 

26



--------------------------------------------------------------------------------

the terms hereof result in the creation of any lien or security interest on any
assets of the Borrower pursuant to the provisions of any of the foregoing.

5.5      No Consents

.  Except as disclosed in writing by Borrower, no consents of others (including,
without limitation, stockholders and creditors of the Borrower) nor any consents
or authorizations of, exemptions by, or registrations, filings or declarations
with, any Governmental Authority are required to be obtained by the Borrower in
connection with the execution and delivery of this Agreement and the performance
of the terms thereof.

5.6      Financial Statements

.  The consolidated financial statements of the Borrower contained in the
documents previously delivered to each Lender have been prepared in accordance
with U.S. generally accepted accounting principles and present fairly the
consolidated financial position of the Borrower.

5.7      Broker Subsidiary Licenses, Etc

.  The Broker Subsidiary possesses all material licenses, permits and approvals
necessary for the conduct of its business as now conducted and as presently
proposed to be conducted as are required by law or the applicable rules of the
SEC and the Financial Industry Regulatory Authority.

5.8      Broker Subsidiary/Broker Registration

.  The Broker Subsidiary is registered as a broker-dealer under the Securities
Exchange Act of 1934, as amended.

5.9      Broker Subsidiary/SIPC

.  The Broker Subsidiary is not in arrears with respect to any assessment made
upon it by the Securities Investor Protection Corporation, except for any
assessment being contested by the Broker Subsidiary in good faith by appropriate
proceedings and with respect to which adequate reserves or other provisions are
being maintained to the extent required by U.S. generally accepted accounting
principles.

5.10      Taxes

.  The Borrower has paid and discharged or caused to be paid and discharged all
taxes, assessments, and governmental charges prior to the date on which the same
would have become delinquent, except to the extent that such taxes, assessments
or charges are being contested in good faith and by appropriate proceedings by
or on behalf of the Borrower and with respect to which adequate reserves or
other provisions are being maintained to the extent required by U.S. generally
accepted accounting principles.

5.11      ERISA

.  The Borrower is in all material respects in compliance with the provisions of
and regulations under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), and the Code applicable to any pension or other employee
benefit plan established or maintained by the Borrower or to which contributions
are made by the Borrower (the “Plans”). The Borrower has met all of the funding
standards applicable to each of its Plans, and there exists no event or

 

27



--------------------------------------------------------------------------------

condition that would permit the institution of proceedings to terminate any of
the Plans under Section 4042 of ERISA. The estimated current value of the
benefits vested under each of the Plans does not, and upon termination of any of
the Plans will not, exceed the estimated current value of any such Plan’s
assets. The Borrower has not, with respect to any of the Plans, engaged in a
prohibited transaction set forth in Section 406 of ERISA or Section 4975(c) of
the Code that could be expected to have a material adverse effect on the
Borrower and its Subsidiaries taken as a whole on a consolidated basis.

5.12      No Extension of Credit for Default Remedy/Hostile Acquisition

.  The Borrower will not use any amounts borrowed by it under this Agreement to
remedy a default under any mortgage, indenture, agreement or instrument under
which there may be issued any Indebtedness of the Borrower to any bank or bank
holding company, or their respective assignees, for borrowed money. Further, the
Borrower will not use any amounts advanced to it under this Agreement for the
immediate purpose of acquiring a company where the Board of Directors or other
governing body of the entity being acquired has made (and not rescinded) a
public statement opposing such acquisition.

5.13      Use of Proceeds/Margin Regulations

.  The Borrower will use the proceeds for general corporate purposes, including,
without limitation, for the back-up of the issuance of commercial paper notes.
The Borrower will not use the proceeds of any loan provided hereby in such a
manner as to result in a violation of Regulations T, U or X of the Board of
Governors of the Federal Reserve System.

5.14      Authorized Persons

.  The persons named for such purpose in the certificates delivered pursuant to
subsection 4.1(e) hereof are authorized to execute Borrowing Advices.

5.15      Material Contracts

.  Borrower is not in default in the performance or observance of any material
obligation, agreement, covenant or condition contained in any material contract,
indenture, mortgage, loan agreement, note or lease to which the Borrower is a
party or by which it may be bound.

5.16      Litigation

.  Except for any matter disclosed in the Form 10-Q filed by the Borrower with
the SEC on May 7, 2010, there is no action, suit or proceeding pending against,
or to the knowledge of the Borrower, threatened against or affecting, the
Borrower or any of its Subsidiaries before any court, arbitrator, governmental
body, agency or official in which there is a significant probability of an
adverse decision which could have a material adverse effect on the business or
the financial condition of the Borrower.

5.17      Investment Company

.  The Borrower is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

6.

AFFIRMATIVE COVENANTS.

 

28



--------------------------------------------------------------------------------

The Borrower covenants and agrees that so long as any Lender shall have a
Commitment hereunder or any Loan or other obligation hereunder shall remain
outstanding, unpaid or unsatisfied and until full payment of all amounts due to
the Lenders hereunder, it will, unless and to the extent the Required Lenders
waive compliance in writing:

6.1      Notice of Events of Default

.  Give prompt notice to the Agent and each Lender, no later than three Business
Days after becoming aware thereof, of any Default or Event of Default.

6.2      Financial Statements

.  Deliver to the Agent, in form and detail satisfactory to the Agent and the
Required Lenders with sufficient copies for each Lender, within ten Business
Days of the filing thereof with the SEC, a copy of (i) each registration
statement filed under the Securities Act of 1933, (ii) each Form 10-Q and Form
10-K (in each case including exhibits) filed by the Borrower with the SEC under
the Securities Exchange Act of 1934, as amended, accompanied by a compliance
certificate with an attached schedule of calculations (in the form attached
hereto as Schedule 6.2) demonstrating compliance with the Section 7.1 and 7.2
financial covenants, and (iii) each Form 8-K (with exhibits) and proxy statement
filed by the Borrower with the SEC under the Securities Exchange Act of 1934, as
amended; and, in the event the Borrower requests an extension of any such filing
from the SEC, promptly (but not later than the second Business Day following the
filing of such request) deliver a copy of such request to the Agent.

6.3      Insurance

.  Maintain and keep in force in adequate amounts such insurance as is usual in
the business carried on by the Borrower and cause the Broker Subsidiary to
maintain and keep in force in adequate amounts such insurance as is usual in the
business carried on by the Broker Subsidiary.

6.4      Books and Records

.  Maintain adequate books, accounts and records and prepare all financial
statements required hereunder in accordance with U.S. generally accepted
accounting principles and practices and in compliance with the regulations of
any governmental regulatory body having jurisdiction thereof.

6.5      Change in Business

.  Advise the Agent and each Lender, in a timely manner, of material changes to
the nature of business of the Borrower or the Broker Subsidiary as at present
conducted. The Broker Subsidiary is at present engaged in the business of
providing financial services, primarily to individual investors and/or their
advisors.

6.6      Capital Requirements

.  The Borrower will maintain, and cause each Bank Subsidiary to maintain, at
all times such amount of capital as may be prescribed by the Office of Thrift
Supervision (in the case of the Borrower and any Federal savings association),
Board of Governors of the Federal Reserve System (in the case of any state
member Bank Subsidiary) or the Comptroller of the Currency (in the case of any
national member Bank Subsidiary), as the case may be, from time to time, whether
by regulation, agreement or order. The Borrower shall at all times ensure that
all Bank

 

29



--------------------------------------------------------------------------------

Subsidiaries shall be “well capitalized” within the meaning of 12 U.S.C.
§1831(o), as amended, reenacted or redesignated from time to time.

 

7.

NEGATIVE COVENANTS.

The Borrower covenants and agrees that so long as any Lender shall have any
Commitment hereunder, or any Loan or other obligation, shall remain outstanding,
unpaid or unsatisfied and until full payment of all amounts due to the Lenders
hereunder, unless and to the extent the Required Lenders waive compliance in
writing:

7.1      Net Capital

.  The Borrower will not permit the Broker Subsidiary to allow any month-end Net
Capital Ratio to be less than 5%.

7.2      Minimum Stockholders’ Equity

.  The Borrower will not allow its Consolidated Stockholders’ Equity to fall
below the Minimum Stockholders’ Equity.

7.3      Merger/Disposition of Assets

.  The Borrower will not (i) permit either Broker Subsidiary or Intermediate
Parent to (a) merge or consolidate, unless the surviving company is a Controlled
Subsidiary, or (b) convey or transfer its properties and assets substantially as
an entirety except to one or more Controlled Subsidiaries; or (ii) except as
permitted by subsection 7.3(i) sell, transfer or otherwise dispose of any voting
stock of Broker Subsidiary or Intermediate Parent, or permit either Broker
Subsidiary or Intermediate Parent to issue, sell or otherwise dispose of any of
its voting stock, unless, after giving effect to any such transaction, Broker
Subsidiary or Intermediate Parent, as the case may be, remains a Controlled
Subsidiary.

7.4      Broker Subsidiary Indebtedness

.  The Borrower will not permit the Broker Subsidiary to create, incur or assume
any Indebtedness other than:

(a)      (i)      Indebtedness to customers, other brokers or dealers,
securities exchanges or securities markets, self-regulatory organizations,
clearing houses and like institutions (including, without limitation, letters of
credit or similar credit support devices issued for the account of Broker
Subsidiary and for the benefit of any of the foregoing in order to comply with
any margin, collateral or similar requirements imposed by or for the benefit of
any of the foregoing), (ii) “broker call” credit, (iii) indebtedness consisting
of borrowings secured solely by margin loans made by Broker Subsidiary, together
with any underlying collateral of Broker Subsidiary, (iv) stock loans,
(v) obligations to banks for disbursement accounts, (vi) Indebtedness incurred
for the purchase of tangible personal property on a non-recourse basis or for
the leasing of tangible personal property under a capitalized lease,
(vii) Indebtedness incurred for the purchase, installation or servicing of
computer equipment and software, and (viii) Indebtedness incurred in the
ordinary course of the Broker Subsidiary’s business, to the extent not already
included in the foregoing clauses (i) through (vii);

(b)      intercompany Indebtedness; and

 

30



--------------------------------------------------------------------------------

(c)      other Indebtedness in the aggregate not exceeding $100,000,000.

7.5      Indebtedness Secured by Subsidiary Stock

.  The Borrower will not, and will not permit any Subsidiary at any time
directly or indirectly to create, assume, incur or permit to exist any
Indebtedness secured by a pledge, lien or other encumbrance (hereinafter
referred to as a “lien”) on the voting stock of any Subsidiary without making
effective provision whereby the Revolving Notes and the Term Notes shall be
secured equally and ratably with such secured Indebtedness so long as other
Indebtedness shall be so secured; provided, however, that the foregoing covenant
shall not be applicable to Permitted Liens (as defined in Section 7.6 below).

7.6      Liens and Encumbrances

.  The Borrower will not create, incur, assume or suffer to exist any lien or
encumbrance upon or with respect to any of its properties, whether now owned or
hereafter acquired, except the following (the “Permitted Liens”):

(a)      liens securing taxes, assessments or governmental charges or levies, or
in connection with workers’ compensation, unemployment insurance or social
security obligations, or the claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other like persons not yet delinquent or
which are being contested in good faith by appropriate proceedings with respect
to which adequate reserves or other provisions are being maintained to the
extent required by U.S. generally accepted accounting principles;

(b)      liens not for borrowed money incidental to the conduct of its business
or the ownership of property that do not materially detract from the value of
any item of property;

(c)      attachment, judgment or other similar liens arising in the connection
with court proceedings that do not, in the aggregate, materially detract from
the value of its property, materially impair the use thereof in the operation of
its businesses and (i) that are discharged or stayed within sixty (60) days of
attachment or levy, or (ii) payment of which is covered in full (subject to
customary and reasonable deductibles) by insurance or surety bonds; and

(d)      liens existing at Closing Date provided that the obligations secured
thereby are not increased.

 

8.

EVENTS OF DEFAULT.

8.1      Defaults

.  The occurrence of any of the following events shall constitute an “Event of
Default”:

(a)      The Borrower shall fail to pay any interest with respect to the
Revolving Notes or the Term Notes or any Commitment Fee or Term Out Fee in
accordance with the terms hereof within 10 days after such payment is due.

 

31



--------------------------------------------------------------------------------

(b)      The Borrower shall fail to pay any principal with respect to the
Revolving Notes or the Term Notes in accordance with the terms thereof on the
date when due.

(c)      Any representation or warranty made by the Borrower herein or hereunder
or in any certificate or other document furnished by the Borrower hereunder
shall prove to have been incorrect when made (or deemed made) in any respect
that is materially adverse to the interests of the Lenders or their rights and
remedies hereunder.

(d)      Except as specified in (a) and (b) above, the Borrower shall default in
the performance of, or breach, any covenant of the Borrower with respect to this
Agreement, and such default or breach shall continue for a period of thirty days
after there has been given, by registered or certified mail, to the Borrower by
the Agent a written notice specifying such default or breach and requiring it to
be remedied.

(e)      An event of default as defined in any mortgage, indenture, agreement or
instrument under which there may be issued, or by which there may be secured or
evidenced, any Indebtedness of the Borrower in a principal amount not less than
$75,000,000, shall have occurred and shall result in such Indebtedness becoming
or being declared due and payable prior to the date on which it otherwise would
become due and payable, or an event of default or a termination event as defined
in any Hedge Agreement shall have occurred and shall result in a net payment
obligation of the Borrower thereunder of not less than $75,000,000; provided,
however, that if such event of default shall be remedied or cured by the
Borrower, or waived by the holders of such Indebtedness, within twenty days
after the Borrower has received written notice of such event of default and
acceleration, then the Event of Default hereunder by reason thereof shall be
deemed likewise to have thereupon been remedied, cured or waived without further
action upon the part of either the Borrower or the Agent and Lenders.

(f)      Any involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
against the Borrower or the Broker Subsidiary, or against all or a substantial
part of the property of either of them, under Title 11 of the United States Code
or any other federal, state or foreign bankruptcy, insolvency, reorganization or
similar law, (ii) the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for the Borrower or the
Broker Subsidiary or for all or a substantial part of the property of either of
them, or (iii) the winding-up or liquidation of the Borrower or the Broker
Subsidiary; and, in any such case, such involuntary proceeding or involuntary
petition shall continue undismissed for 60 days, or, before such 60-day period
has elapsed, there shall be entered an order or decree ordering the relief
requested in such involuntary proceeding or involuntary petition.

(g)      The Borrower or the Broker Subsidiary shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case under such law, or shall consent to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Borrower or Broker Subsidiary or for
any substantial part of its respective properties, or shall make any general
assignment for the

 

32



--------------------------------------------------------------------------------

benefit of creditors, or shall fail generally to pay its respective debts as
they become due or shall take any corporate action in furtherance of any of the
foregoing.

(h)      A final judgment or judgments for the payment of money in excess of
$75,000,000 in the aggregate shall be entered against the Borrower by a court or
courts of competent jurisdiction, and the same shall not be discharged (or
provisions shall not be made for such discharge), or a stay of execution thereof
shall not be procured, within 30 days from the date of entry thereof and the
Borrower shall not, within said period of 30 days, or such longer period during
which execution of the same shall have been stayed, appeal therefrom and cause
the execution thereof to be stayed during such appeal.

(i)      At any time after a Change in Control, the Borrower fails to maintain
at least one of the following credit ratings for its Senior Medium-Term Notes,
Series A: (a) BBB- (or better) by Standard & Poor’s Ratings Service, a Division
of The McGraw-Hill Companies, Inc., or (b) Baa3 (or better) by Moody’s Investors
Service, Inc.

8.2      Remedies

.  If an Event of Default occurs and is continuing, then and in every such case
the Agent shall, at the request of, or may, with the consent of, the Required
Lenders (i) declare the Commitment of each Lender to make Loans to be terminated
whereupon such Commitments and obligation shall be terminated, and declare the
unpaid principal of all outstanding Loans, any and all accrued and unpaid
interest, any accrued and unpaid Commitment Fees, or any other amounts owing or
payable under the Notes, to be immediately due and payable, by a notice in
writing to the Borrower, and upon such declaration such principal, interest,
Commitment Fees, or other amounts payable hereunder and accrued thereon shall
become immediately due and payable, together with any funding losses that may
result as a consequence of such declaration, without presentment, demand,
protest or other notice of any kind, all of which are expressly waived by the
Borrower; provided, however, that in the case of any of the Events of Default
specified in subsection (f) or (g) of Section 8.1, automatically without any
notice to the Borrower or any other act by the Agent, the Credit and the
obligations of each Lender to make Loans shall automatically terminate and the
unpaid principal amount of all outstanding Loans, any accrued and unpaid
interest, any accrued and unpaid Commitment Fees or any other amounts payable
hereunder shall become immediately due and payable, together with any funding
losses that may result as a consequence thereof, without further act of the
Agent or any Lender and without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower.

 

9.

THE AGENT.

9.1      Appointment and Authorization

.  Each Lender hereby irrevocably (subject to Section 9.9) appoints, designates
and authorizes the Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained

 

33



--------------------------------------------------------------------------------

elsewhere in this Agreement or in any other Loan Document, the Agent shall not
have any duties or responsibilities except those expressly set forth, nor shall
the Agent have or be deemed to have any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agent.

9.2      Delegation of Duties

.  The Agent may execute any of its duties under this Agreement or any other
Loan Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Agent shall not be responsible for the negligence or misconduct of any agent
or attorney-in-fact that it selects with reasonable care.

9.3      Liability of Agent

.  None of the Agent-Related Persons shall (i) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (ii) be responsible in any
manner to any of the Lenders for any recital, statement, representation or
warranty made by the Borrower or any Subsidiary or Affiliate of the Borrower, or
any officer thereof, contained in this Agreement or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by the Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of the Borrower or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of the Borrower or any of the Borrower’s
Subsidiaries or Affiliates.

9.4      Reliance by Agent

.

(a)      The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Agent. The Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders.

 

34



--------------------------------------------------------------------------------

(b)      For purposes of determining compliance with the conditions specified in
Section 4.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent by Agent to such Lender for consent, approval,
acceptance or satisfaction, or required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender.

9.5      Notice of Default

.  The Agent shall not be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to the Agent for the
account of the Lenders, unless the Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. The
Agent will notify the Lenders of its receipt of any such notice. The Agent shall
take such action with respect to such Default or Event of Default as may be
requested by the Required Lenders in accordance with Section 8; provided,
however, that unless and until the Agent has received any such request, the
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable or in the best interest of the Lenders.

9.6      Credit Decision

.  Each Lender acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it and that no act by the Agent hereinafter taken,
including any review of the affairs of the Borrower and its Subsidiaries, shall
be deemed to constitute any representation or warranty by any Agent-Related
Person to any Lender. Each Lender represents to the Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
its Subsidiaries, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Agent, the Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the Borrower which may come into the possession of any of
the Agent-Related Persons.

9.7      Indemnification of Agent

.  Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand the Agent-Related Persons (to the extent not
reimbursed by or on behalf of the Borrower and without limiting the obligation
of the Borrower to do so), pro rata, from and

 

35



--------------------------------------------------------------------------------

against any and all Indemnified Liabilities; provided, however, that no Lender
shall be liable for the payment to the Agent-Related Persons of any portion of
such Indemnified Liabilities resulting solely from any such Person’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender shall reimburse the Agent upon demand for its ratable share, of any costs
or out-of-pocket expenses (including Attorney Costs) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein to the extent that the Agent is not
reimbursed for such expenses by or on behalf of the Borrower. The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of the Agent.

9.8      Agent in Individual Capacity

.  Citibank and its Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Borrower and its Subsidiaries and Affiliates as though
Citibank were not the Agent hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, Citibank or
its Affiliates may receive information regarding the Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Borrower or such Subsidiary) and acknowledge that the Agent shall
be under no obligation to provide such information to them. With respect to its
Loans, Citibank shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though it were not the Agent.

9.9      Successor Agent

.  The Agent may, and at the request of the Required Lenders shall, resign as
Agent upon 30 days’ notice to the Lenders and Borrower. If the Agent resigns
under this Agreement, the Required Lenders, with the consent of the Borrower,
which consent shall not be unreasonably withheld, shall appoint from among the
Lenders a successor agent for the Lenders which successor agent shall be
approved by the Borrower. If no successor agent is appointed prior to the
effective date of the resignation of the Agent, the Agent with the consent of
the Borrower, which consent shall not be unreasonably withheld, may appoint,
after consulting with the Lenders and the Borrower, a successor agent from among
the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Agent and the term “Agent” shall mean such successor
agent and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 9 and Sections 10.4 and 10.5 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement. If no successor agent has accepted appointment as Agent by
the date which is 30 days following a retiring Agent’s notice of resignation,
the retiring Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Agent hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above. The retiring Agent shall refund to Borrower that portion of any
agency fee paid to such Agent as is not earned due to such Agent’s resignation,
prorated to the date of such Agent’s resignation.

 

36



--------------------------------------------------------------------------------

9.10      Withholding Tax

.

(a)      If any Lender is a “foreign corporation, partnership or trust” within
the meaning of the Code and such Lender claims exemption from, or a reduction
of, U.S. withholding tax under Section 1441 or 1442 of the Code, such Lender
agrees with and in favor of the Agent, to deliver to the Agent:

(i)       if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, properly completed IRS Form
W-8BEN before the payment of any interest in the first calendar year and before
the payment of any interest in any subsequent calendar year during which the
Form W-8BEN (or any successor thereto) then in effect expires;

(ii)      if such Lender claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such Lender, two properly completed
copies of IRS Form W-8ECI or any successor form thereto before the payment of
any interest is due in the first taxable year of such Lender and before the
payment of any interest in any subsequent calendar year during which the Form
W-8ECI (or any successor thereto) then in effect expires; and

(iii)     such other form or forms as may be required under the Code or other
laws of the United States as a condition to exemption from, or reduction of,
United States withholding tax.

Such Lender agrees to promptly notify the Agent of any change in circumstances
which would render invalid any claimed exemption or reduction.

(b)      If any Lender claims exemption from, or reduction of, withholding tax
under a United States tax treaty by providing IRS Form W-8BEN and such Lender
sells, assigns, grants a participation in, or otherwise transfers all or part of
the Obligations of the Company to such Lender, such Lender agrees to notify the
Agent of the percentage amount in which it is no longer the beneficial owner of
Obligations of the Company to such Lender. To the extent of such percentage
amount, the Agent will treat such Lender’s IRS Form W-8BEN or any successor form
thereto as no longer valid.

(c)      If any Lender claiming exemption from United States withholding tax by
filing IRS Form W-8ECI or any successor form thereto with the Agent sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of the Company to such Lender, such Lender agrees to undertake sole
responsibility for complying with the withholding tax requirements imposed by
Sections 1441 and 1442 of the Code.

(d)      If any Lender is entitled to a reduction in the applicable withholding
tax, the Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding tax after taking into account such
reduction. If the forms or other documentation required by subsection (a) of
this Section are not delivered to the

 

37



--------------------------------------------------------------------------------

Agent or if any Lender which is a “foreign corporation, partnership or trust”
within the meaning of the Code is not entitled to claim exemption from or a
reduction of U.S. withholding tax under Section 1441 or 1442 of the Code, then
the Agent shall withhold from any interest payment to such Lender not providing
such forms or other documentation an amount equivalent to the applicable
withholding tax.

(e)      If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that the Agent did not properly withhold tax
from amounts paid to or for the account of any Lender (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify the Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason
other than the Agent’s gross negligence or willful misconduct) such Lender shall
indemnify the Agent fully for all amounts paid, directly or indirectly, by the
Agent as tax or otherwise, including penalties and interest, and including any
taxes imposed by any jurisdiction on the amounts payable to the Agent under this
Section, together with all costs and expenses (including Attorney Costs). The
obligation of the Lenders under this subsection shall survive the payment of all
Obligations and the resignation or replacement of the Agent.

9.11      Co-Agents

.  None of the Lenders identified on the facing page or signature pages of this
Agreement as a “co-agent”, “managing agent”, “syndication agent” or
“documentation agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders so
identified as a “co-agent”, “syndication agent” or “documentation agent” shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.

 

10.

MISCELLANEOUS.

10.1      Amendments and Waivers

.  No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by the Borrower or any
applicable Subsidiary therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by the Agent at the written
request of the Required Lenders) and the Borrower and acknowledged by the Agent,
and then any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
the Lenders and the Borrower and acknowledged by the Agent, do any of the
following:

(a)      increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.2);

 

38



--------------------------------------------------------------------------------

(b)      postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;

(c)      reduce the principal of, or the rate of interest specified herein on
any Loan, or (subject to clause (ii) below) any fees or other amounts payable
hereunder or under any other Loan Document;

(d)      change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder; or

(e)      amend this Section, or Section 2.13, or any provision herein providing
for consent or other action by all Lenders;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Required Lenders or all the
Lenders, as the case may be, affect the rights or duties of the Agent under this
Agreement or any other Loan Document, and (ii) the respective Fee Letters may be
amended or rights or privileges thereunder waived, in a writing executed by the
parties thereto.

10.2      Notices

.

(a)      All notices, requests and other communications shall be either (i) in
writing (including, unless the context expressly otherwise provides, by
facsimile transmission, provided that any matter transmitted by the Borrower by
facsimile shall be immediately confirmed by a telephone call to the recipient at
the number specified on Schedule 10.2) or (ii) as and to the extent set forth in
clause (d) below, by electronic mail.

(b)      All such notices, requests and communications shall, when transmitted
by overnight delivery, faxed or e-mailed, be effective when delivered for
overnight (next-day) delivery, transmitted in legible form by facsimile machine
(provided that the sender has retained its facsimile machine-generated
confirmation of the receipt of such fax by the recipient’s facsimile machine) or
transmitted by e-mail (provided that the e-mail was sent to the e-mail address
provided by the recipient and that the e-mail was not returned to the sender as
undeliverable), respectively, or if mailed, upon the third Business Day after
the date deposited into the U.S. mail, or if delivered, upon delivery; except
that notices pursuant to Section 2 or 9 shall not be effective until actually
received by the Agent.

(c)      The agreement of the Agent and the Lenders herein to receive certain
notices by telephone, facsimile or e-mail is solely for the convenience of the
Borrower, the Agent and the Lenders. The Agent and the Lenders shall be entitled
to rely on the authority of any Person purporting to be a Person who is named in
the then-current certificate delivered pursuant to subsection 4.1(e) hereof as
authorized to execute Borrowing Advices (each an “Authorized Person”) and the
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Agent or the Lenders in reliance upon

 

39



--------------------------------------------------------------------------------

such telephonic, facsimile or e-mail notice, provided the Agent and the Lenders
reasonably believe such Person to be an Authorized Person. The obligation of the
Borrower to repay the Loans shall not be affected in any way to any extent by
any failure by the Agent and the Lenders to receive written confirmation of any
telephonic, facsimile or e-mail notice or the receipt by the Agent and the
Lenders of a confirmation which is at variance with the terms understood by the
Agent and the Lenders to be contained in the telephonic, facsimile or e-mail
notice.

(d)      The compliance certificate described in Section 6.2 shall be delivered
to the Agent by the Borrower by mail or overnight delivery. Except for the
compliance certificate described in Section 6.2, materials required to be
delivered pursuant to Section 6.2 shall be delivered to the Agent in an
electronic medium format reasonably acceptable to the Agent by e-mail at
oploanswebadmin@citigroup.com. The Borrower agrees that the Agent may make such
materials (collectively, the “Communications”) available to the Lenders by
posting such materials on Debt Domain or a substantially similar electronic
transmission system (collectively, the “Platform”). In addition, to the extent
the Borrower in its sole discretion so elects and confirms in writing or by
e-mail to the Agent, any other written information, documents, instruments or
other material relating to the Borrower, any of its Subsidiaries or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby and supplied by the Borrower to the Agent
(other than any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing (including any election of an interest rate
or Interest Period relating thereto), (ii) relates to the payment of any
principal or other amount due hereunder prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default or (iv) is required to
be delivered to satisfy any condition precedent set forth in Section 4.1 or
Section 4.2), shall, to the extent of such election and confirmation by the
Borrower, constitute materials that are “Communications” for purposes of this
subparagraph (d). The Borrower and each of the Lenders acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform (provided, as to such disclaimer, that the Agent and its Affiliates
have not been grossly negligent or engaged in any willful misconduct in respect
of the Platform). No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent or any of its Affiliates in
connection with the Platform.

(e)      Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement. Each Lender agrees
(i) to notify the Agent in writing of such Lender’s e-mail address to which a
Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Agent has on
record an effective e-mail address for such Lender) and (ii) that any Notice may
be sent to such e-mail address.

 

40



--------------------------------------------------------------------------------

(f)      The Agent agrees to give to each Lender prompt notice of all materials
delivered by the Borrower pursuant to Section 6.2.

10.3      No Waiver-Cumulative Remedies

.  No failure to exercise and no delay in exercising, on the part of the Agent
or any Lender, any right, remedy, power or privilege hereunder, shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

10.4      Costs and Expenses

.  The Borrower shall:

(a)      whether or not the transactions contemplated hereby are consummated,
pay or reimburse Citibank including in its capacity as Agent and Lender within
five Business Days after demand, subject to subsection 4.1(g) for all reasonable
costs and expenses incurred by Citibank including in its capacity as Agent and
Lender in connection with the development, preparation, delivery, administration
and execution of, and any amendment, supplement, waiver or modification to (in
each case, whether or not consummated), this Agreement, any Loan Document and
any other documents prepared in connection herewith or therewith, and the
consummation of the transactions contemplated hereby and thereby, including
reasonable Attorney Costs incurred by Citibank (including in its capacity as
Agent and Lender with respect thereto); and

(b)      pay or reimburse the Agent, the Arranger and each Lender within five
Business Days after demand (subject to subsection 4.1(g)) for all reasonable
costs and expenses (including reasonable Attorney Costs) incurred by them in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or any other Loan Document during the
existence of an Event of Default or after acceleration of the Loans (including
in connection with any “workout” or restructuring regarding the Loans, and
including in any Insolvency Proceeding or appellate proceeding). In connection
with any claim, demand, action or cause of action relating to the enforcement,
preservation or exercise of any rights or remedies covered by this Section 10.4
against the Borrower, all Lenders shall be represented by the same legal counsel
selected by such Lenders; provided, that if such legal counsel determines in
good faith that representing all such Lenders would or could result in a
conflict of interest under laws or ethical principles applicable to such legal
counsel or that a claim is available to a Lender that is not available to all
such Lenders, then to the extent reasonably necessary to avoid such a conflict
of interest or to permit an unqualified assertion of such a claim, each Lender
shall be entitled to separate representation by legal counsel selected by that
Lender, with all such legal counsel using reasonable efforts to avoid
unnecessary duplication of effort by counsel for all Lenders.

10.5      Borrower Indemnification

.  Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold the Agent-Related Persons, and each Lender and
each of its respective officers, directors, employees, counsel, agents and
attorneys-in-fact (each, an “Indemnified Person”) harmless from and against any
and all liabilities, obligations, losses, damages, penalties,

 

41



--------------------------------------------------------------------------------

actions, judgments, suits, costs, charges, expenses and disbursements (including
Attorney Costs) of any kind or nature whatsoever which may at any time
(including at any time following repayment of the Loans and the termination,
resignation or replacement of the Agent or replacement of any Lender) be imposed
on, incurred by or asserted against any such Person in any way relating to or
arising out of this Agreement or any document contemplated by or referred to
herein, or the transactions contemplated hereby, or any action taken or omitted
by any such Person under or in connection with any of the foregoing, including
with respect to any investigation, litigation or proceeding (including any
Insolvency Proceeding or appellate proceeding) related to or arising out of this
Agreement or the Loans or the use of the proceeds thereof, whether or not any
Indemnified Person is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”); provided, that the Borrower shall have no obligation
hereunder to any Indemnified Person with respect to Indemnified Liabilities
resulting from the gross negligence or willful misconduct of such Indemnified
Person. If any claim, demand, action or cause of action is asserted against any
Indemnified Person, such Indemnified Person shall promptly notify Borrower, but
the failure to so promptly notify Borrower shall not affect Borrower’s
obligations under this Section unless such failure materially prejudices
Borrower’s right to participate in the contest of such claim, demand, action or
cause of action, as hereinafter provided. If requested by Borrower in writing,
such Indemnified Person shall in good faith contest the validity, applicability
and amount of such claim, demand, action or cause of action and shall permit
Borrower to participate in such contest. Any Indemnified Person that proposes to
settle or compromise any claim or proceeding for which Borrower may be liable
for payment of indemnity hereunder shall give Borrower written notice of the
terms of such proposed settlement or compromise reasonably in advance of
settling or compromising such claim or proceeding and shall obtain Borrower’s
prior consent. In connection with any claim, demand, action or cause of action
covered by this Section 10.5 against more than one Indemnified Person, all such
Indemnified Persons shall be represented by the same legal counsel selected by
the Indemnified Persons and reasonably acceptable to Borrower; provided, that if
such legal counsel determines in good faith that representing all such
Indemnified Persons would or could result in a conflict of interest under laws
or ethical principles applicable to such legal counsel or that a defense or
counterclaim is available to an Indemnified Person that is not available to all
such Indemnified Persons, then to the extent reasonably necessary to avoid such
a conflict of interest or to permit unqualified assertion of such a defense or
counterclaim, each Indemnified Person shall be entitled to separate
representation by legal counsel selected by that Indemnified Person and
reasonably acceptable to Borrower, with all such legal counsel using reasonable
efforts to avoid unnecessary duplication of effort by counsel for all
Indemnified Persons. The agreements in this Section shall survive payment of all
other Obligations.

10.6      Payments Set Aside

.  To the extent that the Borrower makes a payment to the Agent or the Lenders,
or the Agent or the Lenders exercise any right of set-off, and such payment or
the proceeds of such set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender

 

42



--------------------------------------------------------------------------------

severally agrees to pay to the Agent upon demand its pro rata share of any
amount so recovered from or repaid by the Agent.

10.7      Successors and Assigns

.  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Borrower may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the Agent
and each Lender.

10.8      Assignments, Participations Etc

.

(a)      Any Lender may, with the written consent of the Agent and the Borrower,
which consent shall not be unreasonably withheld (except Borrower’s consent
shall not be required if a Default or an Event of Default exists and is
continuing), at any time assign and delegate to one or more Eligible Assignees
(provided that no written consent of the Agent shall be required in connection
with any assignment and delegation by a Lender to an Eligible Assignee that is
an Affiliate of such Lender) (each an “Assignee”) all, or any ratable part of
all, of the Loans, the Commitments, and the other rights and obligations of such
Lender hereunder, in a minimum amount of $10,000,000; provided, however, that
the Borrower and, the Agent may continue to deal solely and directly with such
Lender in connection with the interest so assigned to an Assignee until
(A) written notice of such assignment, together with payment instructions,
addresses and related information with respect to the Assignee, shall have been
given to the Borrower and the Agent by such Lender and the Assignee; (B) such
Lender and its Assignee shall have delivered to the Borrower and the Agent an
Assignment and Acceptance in the form of Exhibit F (“Assignment and Acceptance”)
together with any Note or Notes subject to such assignment; and (C) the assignor
Lender or Assignee has paid to the Agent a processing fee in the amount of
$3,500.

(b)      From and after the date that the Agent notifies the assignor Lender and
the Borrower that it has received (and the Borrower and the Agent have provided
their consent with respect to) an executed Assignment and Acceptance and payment
of the above-referenced processing fee, (i) the Assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender under the Loan Documents, and (ii) the assignor
Lender shall, to the extent that rights and obligations hereunder and under the
other Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Loan Documents.

(c)      Within five Business Days after its receipt of notice by the Agent that
it has received an executed Assignment and Acceptance and payment of the
processing fee (and provided that it consents to such assignment in accordance
with subsection 10.8(a)), the Borrower shall execute and deliver to the Agent,
new Notes evidencing such Assignee’s assigned Loans and Commitment and, if the
assignor Lender has retained a portion of its Loans and its Commitment,
replacement Notes in the principal amount of the Commitment retained by the
assignor Lender (such Notes to be in exchange for, but not in payment of, the
Notes held by such

 

43



--------------------------------------------------------------------------------

Lender). Immediately upon each Assignee’s making its processing fee payment
under the Assignment and Acceptance, this Agreement shall be deemed to be
amended to the extent, but only to the extent, necessary to reflect the addition
of the Assignee and the resulting adjustment of the Commitments arising
therefrom. The Commitment allocated to each Assignee shall reduce such
Commitments of the assignor Lender pro tanto.

(d)      Any Lender may at any time sell to one or more commercial banks or
other Persons not Affiliates of the Borrower (a “Participant”) participating
interests in any Loans, the Commitment of that Lender and the other interests of
that Lender (the “originating Lender”) hereunder and under the other Loan
Documents; provided, however, that (i) the originating Lender’s obligations
under this Agreement shall remain unchanged, (ii) the originating Lender shall
remain solely responsible for the performance of such obligations, (iii) the
Borrower, and the Agent shall continue to deal solely and directly with the
originating Lender in connection with the originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, and (iv) no
Lender shall transfer or grant any participating interest under which the
Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document. Any Lender that
sells a participation to any Person that is a “foreign corporation, partnership
or trust” within the meaning of the Code shall include in its participation
agreement with such Person a covenant by such Person that such Person will
comply with the provisions of Section 9.10 as if such Person were a Lender and
provide that the Agent and the Borrower shall be third party beneficiaries of
such covenant.

(e)      Notwithstanding any other provision in this Agreement, any Lender may
at any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement and the Note held by it in favor of
any Federal Reserve Bank in accordance with Regulation A of the FRB or U.S.
Treasury Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

(f)      Any Lender (a “Granting Lender”) may, with notice to the Agent, grant
to a special purpose funding vehicle (an “SPC”) the option to fund all or any
part of any Loan that such Granting Lender would otherwise be obligated to fund
pursuant to this Agreement. The funding of a Loan by an SPC hereunder shall
utilize the Revolving Credit Commitment of the Granting Lender to the same
extent, and as if, such Loan were funded by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or payment
under this Agreement for which a Lender would otherwise be liable for so long
as, and to the extent, the Granting Lender provides such indemnity or makes such
payment. Notwithstanding anything to the contrary contained in the foregoing or
anywhere else in this Agreement, (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, (ii) if an SPC elects not to exercise
such option or otherwise fails to fund all or any part of such Loan, the
Granting Lender shall be obligated to fund such Loan pursuant to the terms
hereof, and (iii) the Borrower and Agent shall continue to deal exclusively with
the Granting Lender and any funding by an SPC hereunder shall not constitute an
assignment, assumption or participation of any rights or obligations of the
Granting Lender. Any SPC may disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial

 

44



--------------------------------------------------------------------------------

paper dealer or provider of any surety or guarantee to such SPC, provided, as a
condition precedent to such disclosure, (A) such agency, dealer or provider has
delivered to such Granting Lender for the benefit of Borrower a written
confidentiality agreement substantially similar to Section 10.9, and
(B) simultaneous with or prior to such disclosure, such Granting Lender has
given written notice to Borrower of the agency, dealer or provider to which such
disclosure is being made and the contents of such disclosure. This Section may
not be amended without the prior written consent of each Granting Lender, all or
any part of whose Loan is being funded by an SPC at the time of such amendment.

10.9      Confidentiality

.  Each Lender agrees to hold any confidential information that it may receive
from Borrower or from the Agent on such Borrower’s behalf, pursuant to this
Agreement in confidence, except for disclosure: (a) to legal counsel and
accountants for Borrower or any Lender; (b) to other professional advisors to
Borrower or any Lender, provided that the recipient has delivered to such Lender
a written confidentiality agreement substantially similar to this Section 10.9;
(c) to regulatory officials having jurisdiction over any Lender; (d) as required
by applicable law or legal process or in connection with any legal proceeding in
which any Lender and Borrower are adverse parties; (e) to Affiliates of such
Lender to the extent the Affiliate is involved in the administration of the
credit facilities extended to Borrower and its Subsidiaries hereunder, provided
that any such Affiliate has delivered to such Lender a written confidentiality
agreement substantially similar to this Section 10.9 and (f) to another
financial institution in connection with a disposition or proposed disposition
to that financial institution of all or part of any Lender’s interests hereunder
or a participation interest in the Revolving Note and/or the Term Note, each in
accordance with Section 10.8 hereof, provided that the recipient has delivered
to such Lender a written confidentiality agreement substantially similar to this
Section 10.9. Each Lender further agrees that it will not use such confidential
information in any activity or for any purpose other than the administration of
credit facilities extended to Borrower and its Subsidiaries and, without
limitation, will take such steps as are reasonably appropriate to preclude
access to any such confidential information to be obtained by any Person
employed by any Lender, or by an affiliate of any Lender, who is not involved in
the administration of credit facilities extended to Borrower and its
Subsidiaries. For purposes of the foregoing, “confidential information” shall
mean any information respecting Borrower or its Subsidiaries reasonably
specified by Borrower as confidential, other than (i) information filed with any
governmental agency and available to the public, and (ii) information disclosed
by Borrower to any Person not associated with Borrower without a written
confidentiality agreement substantially similar to this Section 10.9. Certain of
the confidential information pursuant to this Agreement is or may be valuable
proprietary information that constitutes a trade secret of Borrower or its
Subsidiaries; neither the provision of such confidential information to any
Lender or the limited disclosures thereof permitted by this Section 10.9 shall
affect the status of any such confidential information as a trade secret of
Borrower and its Subsidiaries. Each Lender, and each other Person who agrees to
be bound by this Section 10.9, acknowledges that any breach of the agreements
contained in this Section 10.9 would result in losses that could not be
reasonably or adequately compensated by money damages. Accordingly, if any
Lender or any other person breaches its obligations hereunder, such Lender or
such other Person recognizes and consents to the right of Borrower, Intermediate
Parent, and/or Broker Subsidiary to seek injunctive relief to compel such Lender
or other Person to abide by the terms of this Section 10.9.

 

45



--------------------------------------------------------------------------------

10.10    Notification of Addresses, Lending Offices, Etc

.  Each Lender shall notify the Agent in writing of any changes in the address
to which notices to the Lender should be directed, of addresses of any Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as the Agent shall
reasonably request.

10.11    Counterparts

.  This Agreement may be executed in any number of separate counterparts, each
of which, when so executed, shall be deemed an original, and all of said
counterparts taken together shall be deemed to constitute but one and the same
instrument.

10.12    Severability

.  The illegality or unenforceability of any provision of this Agreement or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Agreement or
any instrument or agreement required hereunder.

10.13    No Third Parties Benefited

.  This Agreement is made and entered into for the sole protection and legal
benefit of the Borrower, the Lenders, the Agent and the Arranger, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.

10.14    Governing Law and Jurisdiction

.

(a)      THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA; PROVIDED THAT THE AGENT AND
THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b)      ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR
OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER, THE AGENT AND THE LENDERS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE BORROWER, THE AGENT AND THE LENDERS
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.

10.15    Waiver of Jury Trial

 

46



--------------------------------------------------------------------------------

.  TO THE FULL EXTENT PERMITTED BY LAW, THE BORROWER, THE LENDERS AND THE AGENT
EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS, OR THE TRANSACTION CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER
WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. TO THE FULL EXTENT
PERMITTED BY LAW, THE BORROWER, THE LENDERS AND THE AGENT EACH AGREE THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

10.16    Entire Agreement

.  This Agreement, together with the other Loan Documents, embodies the entire
agreement and understanding among the Borrower, the Lenders and the Agent, and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof.

10.17    Headings

.  Articles and Section headings in this Agreement are included herein for the
convenience of reference only.

10.18    USA Patriot Act

.  Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each borrower, guarantor or grantor (the “Loan Parties”), which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Act.

(SIGNATURE PAGE FOLLOWS)

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

   

Borrower:

   

THE CHARLES SCHWAB CORPORATION

   

By:

   /s/ Joseph R. Martinetto    

Name:

 

 Joseph R. Martinetto

   

Title:

 

 Executive Vice President and Chief

     

 Financial Officer

 



--------------------------------------------------------------------------------

Lenders:

CITIBANK, N.A., as Agent and

individually as Lender

By:

 

    /s/ Maureen Maroney

Name:

  Maureen Maroney

Title:

  Vice President

JPMORGAN CHASE BANK, N.A.

By:

 

    /s/ Catherine Grossman

Name:

  Catherine Grossman

Title:

  Vice President

BANK OF AMERICA, N.A.

By:

 

    /s/ Garfield Johnson

Name:

  Garfield Johnson

Title:

  Senior Vice President

THE BANK OF NEW YORK MELLON

By:

 

    /s/ Thomas Caruso

Name:

  Thomas Caruso

Title:

  Managing Director

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

By:

 

    /s/ Jay Chall

Name:

  Jay Chall

Title:

  Director

By:

 

    /s/ Kathrin Marti

Name:

  Kathrin Marti

Title:

  Assistant Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

 

    /s/ David Bendel

Name:

  David Bendel

Title:

  Director

UBS LOAN FINANCE LLC

By:

 

    /s/ Iria R. Otsa

Name:

  Iria R. Otsa

Title:

  Associate Director

By:

 

    /s/ Mary E. Evans

Name:

  Mary E. Evans

Title:

  Associate Director

COMERICA BANK

By:

 

    /s/ Thomas G Hoger

Name:

  Thomas G. Hoger

Title:

  Vice President

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

By:

 

    /s/ Walter Jay Buckley

Name:

  Walter Jay Buckley

Title:

  Managing Director

By:

 

    /s/ Gina Harth-Cryde

Name:

  Gina Harth-Cryde

Title:

  Managing Director

LLOYDS TSB BANK PLC

By:

 

    /s/ Shane Klein

Name:

  Shane Klein

Title:

  Senior Vice President K042

By:

 

    /s/ Russell Protti

Name:

  Russell Protti

Title:

  Senior Vice President P067



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

By:

 

    /s/ Cara Gentile

Name:

  Cara Gentile

Title:

  Vice President

STATE STREET BANK AND TRUST COMPANY

By:

 

    /s/ Carolyn L. Baker

Name:

  Carolyn L. Baker

Title:

  Vice President



--------------------------------------------------------------------------------

Schedule 1

LENDERS’ COMMITMENTS

The Charles Schwab Corporation $800,000,000 Credit Agreement (364-Day
Commitment) dated as of June 11, 2010.

 

 

Lender Commitment Amount

1.     Citibank, N.A.

   

1.     $87,500,000

2.     JPMorgan Chase Bank, N.A.

   

2.     $87,500,000

3.     Bank of America, N.A.

   

3.     $75,000,000

4.     The Bank of New York Mellon

   

4.     $75,000,000

5.     Credit Suisse AG, Cayman Islands Branch

   

5.     $75,000,000

6.     Wells Fargo Bank, National Association

   

6.     $75,000,000

7.     UBS Loan Finance LLC

   

7.     $75,000,000

8.     Comerica Bank

   

8.     $50,000,000

9.     Credit Agricole Corporate and Investment Bank

   

9.     $50,000,000

10.   Lloyds TSB Bank plc

   

10.   $50,000,000

11.   PNC Bank, National Association

   

11.   $50,000,000

12.   State Street Bank and Trust Company

   

12.   $50,000,000

  Total       $800,000,000



--------------------------------------------------------------------------------

Schedule 2

LIST OF BORROWING AGREEMENTS

1.        $800,000,000 Credit Agreement (364-Day Commitment) dated as of
June 12, 2009 among the Borrower, the lenders party thereto, and Citibank, N.A.,
as administrative agent for such lenders.



--------------------------------------------------------------------------------

Schedule 6.2

COMPLIANCE CERTIFICATE

I,                                         , certify that I am the
                                         of The Charles Schwab Corporation (the
“Borrower”), and that as such I am authorized to execute this Compliance
Certificate on behalf of the Borrower, and do hereby further certify on behalf
of the Borrower that:

1.        I have reviewed the terms of that certain Credit Agreement (364-Day
Commitment) dated as of June 11, 2010 among the Borrower, the financial
institutions named therein (the “Lenders”) and Citibank, N.A., as Agent for the
Lenders (the “Credit Agreement”), and I have made, or have caused to be made by
employees or agents under my supervision, a detailed review of the transactions
and conditions of the Borrower during the accounting period covered by the
attached financial statements dated                     , 20    .

2.        The examination described in paragraph 1 did not disclose, and I have
no knowledge of the existence of any condition or event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below.

3.        Schedule I attached hereto sets forth financial data and computations
evidencing compliance with the covenants set forth in Sections 7.1 and 7.2 of
the Credit Agreement, all of which data and computations are true, complete and
correct. Capitalized terms not otherwise defined herein are defined in the
Credit Agreement.

4.        Described below are the exceptions, if any, to paragraph 2 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event.

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this      day of
                     20    .

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

The Charles Schwab Corporation

Credit Agreement (364-Day Commitment)

Dated as of June 11, 2010

Schedule I

to

Compliance Certificate

(Dollars in Thousands)

 

1. Net Capital Ratio of the Broker Subsidiary.

Requirement: Broker Subsidiary - month-end ratio not less than 5%.

Net Capital Ratio for Broker Subsidiary

Month                             Month-end Ratio

 

 

2. Minimum Stockholders’ Equity of Borrower.

Requirement: As of                     , 20        , required Minimum
Stockholders’ Equity is $4,200,000,000 plus 50% of cumulative Net Earnings from
June 30, 2010.

 



--------------------------------------------------------------------------------

Schedule 10.2

NOTICES

If to the Borrower:

 

If by U.S. mail:    The Charles Schwab Corporation    Treasury Department   
Attn: Bruce C. Marcellus or Successor    211 Main Street (Mail Stop
SF215FMT-04-120)    San Francisco, CA 94105 If by hand delivery (including
courier and overnight messenger service):    The Charles Schwab Corporation   
Treasury Department    Attn: Bruce C. Marcellus or Successor    215 Fremont
Street, 4th Floor    San Francisco, CA 94105 Telephone:    (415) 667-8880
Facsimile:    (415) 667-8565

If to the Agent:

See information under Citibank, N.A. in table below pertaining to Lenders.

If to the Lenders:

 

Credit Contact

 

Operations Contact

 

Lending Office

 

Payment Instructions

Bank of America, N.A.

335 Madison Ave.

New York, NY 10017

Attention: Garfield Johnson

                 Senior Vice President

(646) 556-0426

Fax: (617) 310-2483

 

Bank of America, N.A.

One Independence Center

101 N. Tryon Street

Charlotte, NC 28255-0001

Attention: Pankuj Aggarwal

(415) 436-4777 Ext. 8542

Fax: (972) 728-9146

 

Bank of America, N.A.

2001 Clayton Road

Concord, California 94520

 

Bank of America, N.A.

ABA #: 026009593

Charlotte, NC

Acct #: 4426457864

Attention: Bilateral Clearing

Ref: Charles Schwab Corporation

The Bank of New York Mellon

One Wall Street, 41st Floor

New York, NY 10286

Attention: Thomas P. Caruso

                 Vice President

(212) 635-6745

Fax: (212) 635-1194

 

The Bank of New York Mellon

6023 Airport Road

Oriskany, NY 13424

Attention: Brian Brown

(315)765-4439

Fax: (315) 765-4783

 

The Bank of New York Mellon

One Wall Street, 41st Floor

New York, NY 10286

 

The Bank of New York

ABA #: 021-000-018

Acct #: GLA111-231

Acct name: Broker Services

Attn: Jacob Childress

Ref: Charles Schwab Corporation



--------------------------------------------------------------------------------

Credit Contact

 

Operations Contact

 

Lending Office

 

Payment Instructions

Citibank, N.A.

388 Greenwich Street

New York, NY 10013

Attention: William Mandaro

                Vice President

(212) 816-0852

Fax: (212) 816-1212

 

Citibank, N.A.

1615 Brett Road, Bldg #3

New Castle, DE 19720

Attention: Lee Ocasio

                 Assistant Manager

(302) 894-6065

Fax: (212) 994-09610

 

Citibank, N.A.

399 Park Avenue

New York, NY 10043

 

Citibank NA

ABA #: 021-000-089

New York, NY

Acct #: 40610794

Acct Name: Wall Street Fees

Attention: Lee Ocasio

Ref: The Charles Schwab

Corporation

Comerica Bank

39200 Six Mile Rd.

Mail Code 7619

Livonia, MI 48152

Attention: Thomas G. Hoger

                 Vice President /

                 Chris Georvassilis

                 Senior Vice President

(734) 632-4511 /

(734) 632-4553

Fax: (734) 632-4540

 

Comerica Bank

500 Woodward Avenue, 9th Flr.

Mail Code 3266

Detroit, MI 48226

Attention: Debra M. Borthwick

                  Lending Assistant

(313) 222-7805

Fax: (313) 222-3420

 

Comerica Bank

500 Woodward Avenue,

9th Flr.

Detroit, MI 48226

 

Comerica Bank

ABA #: 072000096

Acct #: 02-21585-90010

Acct Name: Commercial Loans

Attention: Tom Hoger

Ref: The Charles Schwab

Corporation

Credit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

13th Floor

New York, NY 10019

Attention: Sebastian Rocco

(212) 261 7360

Fax: (212) 459-3179

 

Credit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, NY 10019

Attention: Roy Rodrigez

(732) 590-7797

Fax: (917) 849-5439

 

Credit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, NY 10019

 

Credit Agricole Corporate and Investment Bank

ABA #: 026-008-073

New York, NY

Acct #:

01-88179-3701-00 for account of Calyon NY Branch

Acct Name:

Loan Servicing

Attention: S. Ruffer

Ref: Charles Schwab Corp.

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Attention: Jay Chall

                 Markus Frenzen

(212) 325-9010

(212) 325-6911

Fax: (212) 743-1843

        (212) 322-0370

 

Credit Suisse AG, Cayman Islands Branch

One Madison Avenue

New York, NY 10010

Attention: Loan Closers

                  Hazel Leslie

(212) 325-9041

(212) 325-9049

Fax: (212) 538-9120

        (212) 538-3477

 

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Attention: Jay Chall

                  Markus Frenzen

(212) 325-9010

(212) 325-6911

Fax: (212) 743-1843

        (212) 322-0370

 

Credit Suisse

ABA #: 021-000-018

New York, NY

Acct #: 890-0492-627

Acct Name: CS Agency Cayman Ref: The Charles Schwab Corporation

JPMorgan Chase Bank, N.A.

277 Park Avenue

36th Floor

New York, NY 10017

Attention: Catherine Grossman /

                 Zoe Nourallah

(212) 270-1153/1246

Fax: (212) 270-1511

 

JPMorgan Chase Bank, N.A.

500 Stanton Cristiana Road

Ops 4, Floor 3

Newark, Delaware 19713

Attention: Christina Sherlock

(302) 552-0858

Fax: (917) 464-9985

 

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, NY 10017

 

JPMorgan Chase Bank, N.A. New York, NY

ABA #: 021000021

Acct #: 066-999979

Acct Name: Broker Miscellaneous Credits

Attn: Christina Sherlock

Ref: Charles Schwab 800mm

Revolving Credit Facility

Bank of America

International, New York

New York, NY

ABA #: 026-009-593

Acct #: 655-010-1938

Acct Name: Lloyds TSB

Bank plc, New York

Ref: Charles Schwab

 

Lloyds TSB Bank plc

1095 Avenue of the Americas,

34th Floor

New York , NY 10036

Attention: Shane Klein /

                  Victor Crome

(212) 930-8967/8965

Fax: (212) 930-5098

 

 

Lloyds TSB Bank plc

1095 Avenue of the Americas, 34th Floor

New York , NY 10036

(212) 930-5051/8978

Fax: (212) 930-5098

 

 

Lloyds TSB Bank plc

1095 Avenue of the Americas,

34th Floor

New York , NY 10036

 

 

2



--------------------------------------------------------------------------------

Credit Contact

 

Operations Contact

 

Lending Office

 

Payment Instructions

PNC Bank, N. A.

One PNC Plaza

249 Fifth Avenue

Pittsburgh, PA 15222

Attention: Howard Potter /

(412) 768-2642

(412) 762-3236

Fax: (412) 762-7348

        (412) 762-7986

 

PNC Bank, N. A.

500 First Avenue

Pittsburgh, PA 15219

Attention: Brian Kus

                  Loan Administration

(440) 546-7399

Fax: (866) 932-2125

 

PNC Bank, N. A.

One PNC Plaza

249 Fifth Avenue

Pittsburgh, PA 15222

 

PNC Bank, N.A.

Pittsburgh, PA

ABA #: 043-000-096

Acct #: 13076-0016-803

Acct Name: Commercial Loan Operations

Attn: Brian Kus

Ref: Charles Schwab Corp

State Street Bank and Trust Company

Box 5303

Boston, MA 02206

Attention: Carolyn Baker

(617) 937-8847

Fax: (617) 937-8889

 

State Street Bank and Trust Company

Box 5302

Boston, MA 02206

Attention: Eola Romano

(617) 937-8807

Fax: (617) 937-8833

 

State Street Bank and Trust Company

100 Huntington Ave., Tower 2, Floor 4

Boston, MA 02206

 

State Street Bank and Trust Company, Boston, MA

ABA#: 011-000-028

Acct #: 0006-332-1

Acct. Name: IS Loan

Operations/CSU Internal

Attn: Robyn Shepard

UBS Loan Finance LLC

677 Washington Boulevard

Stamford, CT 06901

Attention: Brian Gross

(203) 719-3571

Fax: (203) 719-3888

 

UBS Loan Finance LLC

677 Washington Boulevard

Stamford, CT 06901

Attention: Brian Gross

(203) 719-3571

Fax: (203) 719-3888

 

UBS Loan Finance LLC

677 Washington Boulevard

Stamford, CT 06901

 

UBS Loan Finance LLC

Stamford, CT

ABA #: 026 007 993

Acct #: WA-894001-001

Acct. Name: BPS Loan Finance Account

Attn: Brian Gross

Ref: The Charles Schwab Corporation

Wells Fargo Bank,

National Association

230 West Monroe Street

Chicago, IL 60606-4703

Attention: Robert Fialkowski

                 Relationship Mgr. /

                 Beth McGinnis

                 Senior Vice President

(312) 726-2159

(612) 667-9552

Fax: (312) 845-8606 /

        (612) 667-7251

 

Wells Fargo Bank,

National Association

201 3rd Street, 8th Floor

MAC A0187-085

San Francisco, CA 94103

Attention: Claire Gerndt, Jr.

                 Loan Servicing Spec.

(415) 477-5294

Fax: (415) 979-0675

 

Wells Fargo Bank,

National Association

90 South 7th Street, 7th Floor

MAC N9305-075

Minneapolis, MN 55402-3903

 

Wells Fargo Bank,

National Association

San Francisco, CA

ABA #: 121000248

Acct #: 0271250720

Account Name: Wire in process

Attn: Claire Gerndt

Ref: The Charles Schwab

Corporation

 

3



--------------------------------------------------------------------------------

EXHIBIT A-1

REVOLVING NOTE

 

$                                          (Amount of Commitment)   Date:
June 11, 2010

For Value Received, The Charles Schwab Corporation (“Schwab”) hereby promises to
pay to the order of                                  (the “Lender”) to Citibank,
N.A., as Agent, at Agent’s office located at 388 Greenwich Street, New York, New
York 10013, for the account of the applicable Lending Office of the Lender, the
principal amount of                                  ($                    ) or
the aggregate amount of all Revolving Loans made to Schwab by the Lender,
whichever is less, on June 10, 2011. The undersigned also promises to pay
interest on the unpaid principal amount of each Borrowing from the date of such
Borrowing until such principal amount is paid, at the rates per annum, and
payable at such times, as are specified in the Credit Agreement. This Note shall
be subject to the terms of the Credit Agreement, and all principal and interest
payable hereunder shall be due and payable in accordance with the terms of the
Credit Agreement.

Schwab hereby authorizes the Lender to endorse on the Schedule attached to this
Note the amount and Type of Revolving Loans made to Schwab by the Lender and all
renewals, conversions, and payments of principal amounts in respect of such
Revolving Loans, which endorsements shall, in the absence of manifest error, be
conclusive as to the outstanding principal amount of all such Revolving Loans,
provided, however, that the failure to make such notation with respect to any
Revolving Loans or payments shall not limit or otherwise affect the obligation
of Schwab under the Credit Agreement or this Note.

This Note is the Revolving Note referred to in the Credit Agreement (364-Day
Commitment), dated as of June 11, 2010 among Schwab, the Lender, certain other
Lenders party thereto, and Citibank, N.A., as Agent for the Lenders (the “Credit
Agreement”). Terms defined in the Credit Agreement are used herein with the same
meanings. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity of this Note, upon the happening of certain stated
events and also for prepayments on account of the principal of this Note prior
to the maturity of this Note upon the terms and conditions specified in the
Credit Agreement.

Principal and interest payments shall be in money of the United States of
America, lawful at such times for the satisfaction of public and private debts,
and shall be in immediately available funds.

Schwab promises to pay the costs of collection, including reasonable attorney’s
fees, if default is made in the payment of this Note.

The terms and provisions of this Note shall be governed by the applicable laws
of the State of California.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
officers thereunto duly authorized and directed by appropriate corporate
authority.

 

The Charles Schwab Corporation

By:

 

 

Name:

 

 

Title:

 

 

 

2



--------------------------------------------------------------------------------

EXHIBIT A-1

SCHEDULE TO REVOLVING NOTE

 

Date

Made,

Continued,

Converted,

or Paid

 

 

Type of

Loan

 

 

Amount

of Loan

 

 

Amount of

Principal

Continued,

Converted,

or Paid

 

 

Unpaid

Principal

Balance of

Revolving

Note

 

 

Name of

Person

Making

Notation

 

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
               

 

3



--------------------------------------------------------------------------------

EXHIBIT A-2

TERM NOTE

Date:  June 11, 2010

FOR VALUE RECEIVED, the undersigned, The Charles Schwab Corporation (“Schwab”)
hereby promises to pay to the order of                                         
(the “Lender”) to Citibank, N.A., as Agent, at the Agent’s office located at 388
Greenwich Street, New York, New York 10013, for the account of the applicable
Lending Office of the Lender, the principal amount of each Term Loan made by the
Lender to Schwab pursuant to the terms of the Credit Agreement (364-Day
Commitment), dated as of June 11, 2010, as amended, among Schwab, the Lender,
certain other Lenders party thereto, and Citibank, N.A., as Agent for the
Lenders (the “Credit Agreement”), as shown in the schedule attached hereto and
any continuation thereof, in lawful money of the United States and in
immediately available funds on the Term Loan Maturity Date for such Term Loan.
The undersigned also promises to pay interest on the unpaid principal amount of
each Term Loan from the date of such Term Loan until such principal amount is
paid, in like money, at said office for the account of the Lender’s applicable
Lending Office, at the rates per annum, and payable at such times as are
specified in the Credit Agreement. This Term Note shall be subject to the terms
of the Credit Agreement and all principal and interest payable hereunder should
be due and payable in accordance with the terms of the Credit Agreement. Terms
defined in the Credit Agreement are used herein with the same meanings.

This Term Note is one of the Term Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
contains provisions for acceleration of the maturity of this Term Note upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity of the Term Note upon the terms and
conditions specified in the Credit Agreement.

Schwab promises to pay costs of collection, including reasonable attorney’s
fees, if default is made in the payment of this Note.

The terms and provisions of this Term Note shall be governed by the applicable
laws of the State of California.

IN WITNESS WHEREOF, the undersigned has caused this Term Note to be executed by
its officer thereunto duly authorized and directed by appropriate corporate
authority.

 

The Charles Schwab Corporation

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT A-2

SCHEDULE TO TERM NOTE

 

Date
Made,
Continued,
Converted,
or Paid

 

  

Type of
Loan

 

 

  

Amount
of Loan

 

 

 

Term Loan
Maturity Date

 

 

  

Amount of
Principal
Continued,
Converted,
or Paid

 

  

Unpaid
Principal
Balance of
Term Note

 

 

  

Name of    
Person    
Making    
Notation    

 

                                                                              
                                                                              
                                                                              
                                                                               
                                                                      
                                                                                
                                                                              
                                                                               
                                                                                
                                                                              
                                                                              
                                                                               
                                                                      
                                                                                
                                                                              
                                                                               
                                                                                
                                                                              
                                                                              
              

 

2



--------------------------------------------------------------------------------

EXHIBIT B

BORROWING ADVICE

1.        This Borrowing Advice is executed and delivered by The Charles Schwab
Corporation (“Borrower”) to you pursuant to that certain Credit Agreement dated
as of June 11, 2010 (the “Credit Agreement”), entered into by Borrower,
Citibank, N.A. (“Citibank”) and certain other Lenders parties thereto,
collectively with Citibank (the “Lenders”) and Citibank as Agent for the Lenders
(herein “Agent”). Terms defined in the Credit Agreement and not otherwise
defined herein are used herein as defined in the Credit Agreement.

2.        Borrower hereby requests that the Lenders make a Revolving [or Term
Loan] for the account of Borrower (at                         , Account No.
                        ) pursuant to Section 2.4 of the Credit Agreement as
follows:

 

  (a)

Amount of Revolving [or Term Loan]:                                     .

 

  (b)

Borrowing Date of Revolving [or Term Loan]:                           .

 

  (c)

[If a Revolving Loan] Type of Revolving Loan (check one only):

                 Eurodollar Rate with                 - day Interest Period

                 Base Rate

 

  (d)

[If a Term Loan] Type of Term Loan (check one only):

                 Eurodollar Rate with initial                 - day Interest
Period

                 Base Rate

 

  (e)

[If a Term Loan] Maturity Date of Term Loan:                         .

3.        Following this request for a Revolving Loan [or Term Loan], the
aggregate outstanding amount of all Revolving Loans and Term Loans under the
Revolving Note will not exceed the aggregate amount of the Commitments.



--------------------------------------------------------------------------------

4.        This Borrowing Advice is executed on                      by the
Borrower.

 

   

BORROWER:

   

THE CHARLES SCHWAB CORPORATION,

a Delaware Corporation

   

By:

 

 

   

   Name:

 

 

   

  Title:

 

 

 

2



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF CONVERSION/CONTINUATION

Dated as of:                             

Citibank, N.A., as Agent

                                                             

                                                             

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you under the Credit Agreement (364-Day Commitment) dated as of June 11, 2010
(as amended, restated or otherwise modified, the “Credit Agreement”) by and
among The Charles Schwab Corporation, a Delaware corporation (the “Company”)
(herein “Borrower”); and Citibank, N.A., a Delaware corporation (herein
“Citibank”) and the other Lenders signatory thereto (together with Citibank,
collectively “Lenders”), and Citibank as agent for the Lenders (herein “Agent”).

1.        This Notice is submitted for the purpose of:

(check one and complete applicable information in accordance with the Credit
Agreement)

 

  [    ]

Converting or [    ] continuing all or a portion of the following type of Loan:

 

  (a)

(check, as applicable)

Base Rate Loan                             ;

Eurodollar Rate Loan                       .

 

  (b)

The aggregate outstanding principal balance of the above Loan is
$                            .

 

  (c)

As applicable, the last day of the current Interest Period for such Loan is
                            .

 

  (d)

The principal amount of such Loan to be [converted or continued] is
$                            .

 

  (e)

Such principal amount should be converted/continued into the following type of
Loan:

Base Rate Loan                             ;

Eurodollar Rate Loan                       .

 

  (f)

The requested effective date of the [conversion/continuation] of such Loan is
                            .



--------------------------------------------------------------------------------

  (g)

As applicable, the requested Interest Period applicable to the new Loan is
                            .

2.        No Default or Event of Default under the Credit Agreement has occurred
and is continuing or will be caused by the advance requested hereby.

3.        The representations and warranties set forth in Section 5 of the
Credit Agreement are true and correct as if made on the date hereof (except for
such representations and warranties as expressly relate to a prior date).

Capitalized terms used herein which are not defined herein shall have the
respective meanings set forth in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned officer of the Company has executed this
Notice of Conversion/Continuation this      day of                 ,         .

 

THE CHARLES SCHWAB CORPORATION By:  

 

Name:  

 

Title:

 

 

  [must be signed by an Authorized Officer]

 

2



--------------------------------------------------------------------------------

EXHIBIT D

COMMITMENT AND TERMINATION DATE EXTENSION REQUEST

 

[Bank name and address]       [Date]

Reference is made to that certain Credit Agreement (364-Day Commitment) dated as
of June 11, 2010 (“Credit Agreement”) entered into by The Charles Schwab
Corporation (“Borrower”), Citibank, N.A., as Agent and Lenders party thereto.
Terms defined in the Credit Agreement and not otherwise defined herein are used
herein as defined in the Credit Agreement.

Pursuant to Section 2.11 of the Credit Agreement, Borrower hereby requests Agent
to obtain each Lender’s agreement to the extension of such Lender’s Commitment
presently in effect, in the amount of $[specify amount of existing Commitment],
and the Termination Date presently in effect, for an additional 364 days.

Agent’s execution of a copy of this letter in the space provided below and the
transmission of such executed copy to Borrower shall constitute all Lenders’
acceptance of Borrower’s request and all Lenders’ agreement to the 364-day
extension sought herein. More specifically, upon the execution of a copy of this
letter by Agent on behalf of Lenders and the transmission thereof to Borrower
within 15 days after Agent’s receipt of this letter, (1) the Termination Date as
defined in Section 2.11 of the Credit Agreement shall be extended 364 days and
deemed changed to                                 , and (2) all other dates
appearing in the Credit Agreement that are referred to in Section 2.11 of the
Credit Agreement shall correspondingly be extended 364 days.

This Commitment and Termination Date Extension Request is executed by Borrower
on                         .

 

   

BORROWER:

   

THE CHARLES SCHWAB CORPORATION,

a Delaware Corporation

   

By:

 

 

   

   Name:

 

 

   

  Title:

 

 

 

ACCEPTED AND AGREED:

Agent, on Behalf of Lenders

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT E

BORROWER’S OPINION OF COUNSEL

[Howard Rice Letterhead]

[Date]

 

Citibank, N.A., as Agent

 

 

 

 

 

 

  Re: Credit Agreement (364-Day Commitment), dated June 11, 2010, among

The Charles Schwab Corporation, Citibank, N.A., as Agent

and the Lenders party thereto

Ladies and Gentlemen:

This opinion is delivered at the request of The Charles Schwab Corporation to
you in your capacity as Agent, on behalf of the Lenders, under the Credit
Agreement (364-Day Commitment) dated as of June 11, 2010 (the “Credit
Agreement”) among The Charles Schwab Corporation, a Delaware corporation
(“Borrower”), Citibank, N.A., as the Administrative Agent and the Lenders
signatories thereto (each a “Lender” and collectively, the “Lenders”). This
opinion letter speaks as of close of business on June 11, 2010 (hereafter the
“operative date”).

We have acted as special counsel to Borrower in connection with the Credit
Agreement. In such capacity we have examined originals, or copies represented to
us by Borrower to be true copies, of the Credit Agreement; and we have obtained
such certificates of such responsible officials of Borrower and of public
officials as we have deemed necessary for purposes of this opinion. We have
assumed without investigation the genuineness of all signatures on original
documents, the authenticity of all documents submitted to us as originals, the
conformity to original documents of all documents submitted to us as photostatic
copies of originals, and the accuracy and completeness of all corporate records
certified to us by the Borrower to be accurate and complete. We have further
assumed that the Credit Agreement is binding upon and enforceable against the
Agent and the Lenders. As to factual matters, we have relied upon the
representations and warranties contained in and made pursuant to the Credit
Agreement.

Capitalized terms not otherwise defined herein have the meanings given for such
terms in the Credit Agreement. For the purpose of this opinion, “Loan Documents”
as used herein means the Credit Agreement and the Notes.

Based upon the foregoing and in reliance thereon, and subject to the exceptions
and qualifications set forth herein, we are of the opinion that:

1.      Borrower is a corporation duly formed, validly existing, and in good
standing under the laws of Delaware.



--------------------------------------------------------------------------------

2.      Borrower has all requisite corporate power and authority to execute,
deliver and perform all of its obligations under the Loan Documents.

3.      Each Loan Document has been duly authorized, executed and delivered by
Borrower. Each Loan Document constitutes the legal, valid and binding obligation
of Borrower, enforceable against Borrower in accordance with its terms, except
as such validity, binding nature or enforceability may be limited by:

    (a)      the effect of applicable federal or state bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or other similar
laws and court decisions relating to or affecting creditors’ rights generally;

    (b)      the effect of legal and equitable principles upon the availability
of creditors’ remedies, regardless of whether considered in a proceeding in
equity or at law;

    (c)      the effect of California judicial decisions involving statutes or
principles of equity which have held that certain covenants or other provisions
of agreements, including without limitation those providing for the acceleration
of indebtedness due under debt instruments upon the occurrence of events therein
described, are unenforceable under circumstances where it cannot be demonstrated
that the enforcement of such provisions is reasonably necessary for the
protection of the lender, has been undertaken in good faith under the
circumstances then existing, and is commercially reasonable;

    (d)      the effect of Section 1670.5 of the California Civil Code, which
provides that a court may refuse to enforce a contract or may limit the
application thereof or any clause thereof which the court finds as a matter of
law to have been unconscionable at the time it was made;

    (e)      the unenforceability, under certain circumstances, of provisions
purporting to require the award of attorneys’ fees, expenses, or costs, where
such provisions do not satisfy the requirements of California Civil Code
Section 1717 et seq., or in any action where the lender is not the prevailing
party;

    (f)      the unenforceability, under certain circumstances, of provisions
waiving stated rights or unknown future rights and waiving defenses to
obligations, where such waivers are contrary to applicable law or against public
policy;

    (g)      the unenforceability, under certain circumstances, of provisions
which provide for penalties, late charges, additional interest in the event of a
default by the borrower or fees or costs related to such charges;

    (h)      the unenforceability, under certain circumstances, of provisions to
the effect that rights or remedies are not exclusive, that every right or remedy
is cumulative and may be exercised in addition to or with any other right or
remedy, or that the election of some particular remedy or remedies does not
preclude recourse to one or another remedy;

    (i)      the unenforceability of provisions prohibiting waivers of
provisions of either of the Loan Documents otherwise than in writing to the
extent that Section 1698 of the California Civil Code permits oral modifications
that have been executed;

 

2



--------------------------------------------------------------------------------

    (j)      limitations on the enforceability of release, contribution,
exculpatory, or nonliability provisions, under federal or state securities laws,
Sections 1542 and 1543 of the California Civil Code, and any other applicable
statute or court decisions;

    (k)     limitations on the enforceability of any indemnity obligations
imposed upon or undertaken by the borrower to the extent that such obligations
do not satisfy the requirements of Sections 2772 et seq. of the California Civil
Code and any judicial decisions thereunder; provided that the limitations and
qualifications set forth in the immediately preceding sub-paragraphs (b) through
(k) do not, in our opinion, render the remedies available to the Lenders under
the Loan Documents inadequate for the practical realization of the primary
rights and benefits reasonably expected by an institutional lender in a
comparable unsecured credit facility transaction governed by California law; and

    (l)      the effect of Grafton Partners L.P. v. Superior Court, 36 Cal. 4th
944, 2005 WL 1831995 (Cal. 2005), in which the California Supreme Court held
that predispute contractual waivers of trial by jury are invalid, as well as the
effect of Section 631(d) of the California Code of Civil Procedure, which
provides that a court may, in its discretion upon just terms, allow a trial by
jury although there may have been a waiver of trial by jury.

The foregoing opinions are subject to the following exceptions and
qualifications:

    a.       We have not been requested to verify and have not verified the
validity, accuracy, or reasonableness of any of the factual representations
contained in either or both of the Loan Documents, and we express no opinion
with respect to any of such matters.

    b.       We are members of the bar of the State of California. We are
opining herein only concerning matters governed by the Federal laws of the
United States of America, the substantive laws of the State of California, and
the General Corporation Law of the State of Delaware, and only with respect to
Borrower.    We express no opinion concerning the applicability to either or
both of the Loan Documents, or the effect thereon, of the laws of any other
jurisdiction. Furthermore, we express no opinion with respect to choice of law
or conflicts of law, and none of the opinions stated herein shall be deemed to
include or refer to choice of law or conflict of law.

    c.       We express no opinion on any Federal or state securities laws as
they may relate to either or both of the Loan Documents.

    d.       We express no opinion as to compliance with the usury laws of any
jurisdiction.

The opinions set forth herein are given as of the operative date. We disclaim
any obligation to notify you or any other person or entity after the operative
date if any change in fact and/or law should change our opinion with respect to
any matters set forth herein. This opinion letter is rendered to you in your
capacity as the Agent on behalf of the Lenders under the Credit Agreement and
may not be relied upon, circulated or quoted, in whole or in part, by any other
person or entity (other than the Lenders and a person or entity who becomes an
assignee or successor in interest of any Lender or acquires a participation from
any Lender consistent with the terms of the Loan Documents) and shall not be
referred to in any report or document furnished to any other person or entity
without our prior written consent; provided, however, that

 

3



--------------------------------------------------------------------------------

the foregoing shall not preclude any Lender from describing or otherwise
disclosing the existence or contents of this letter to (i) any bank regulatory
authority having jurisdiction over such Lender, as required by such authority,
(ii) a person or entity who, in good-faith discussions between such Lender and
such person or entity, is proposed to become an assignee or successor in
interest of such Lender or to acquire a participation from the Bank consistent
with the terms of the Loan Documents, and (iii) counsel to the Agent and the
Lenders.

 

Very truly yours,

HOWARD RICE NEMEROVSKI

CANADY FALK & RABKIN

A Professional Corporation

By:

 

 

 

4



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ACCEPTANCE

 

To:     CITIBANK, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement (364-Day Commitment) dated as
of June 11, 2010 between THE CHARLES SCHWAB CORPORATION, a Delaware corporation
(“Borrower”), Lenders from time to time party thereto, and CITIBANK, N.A., as
Administrative Agent (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”, the terms defined
therein being used herein as therein defined).

1.       We hereby give you notice of, and request your consent to, the
assignment by                                          (the “Assignor”) to
                                         (the “Assignee”) of             % of
the right, title and interest of the Assignor in and to the Loan Documents,
including, without limitation, the right, title and interest of the Assignor in
and to the Commitment of the Assignor, and all outstanding Loans made by the
Assignor. Before giving effect to such assignment:

 

  (a) the aggregate amount of the Assignor’s Commitment is
$                    .

 

  (b) the aggregate principal amount of its outstanding Loans is
$                    .

2.        The Assignee hereby represents and warrants that it has complied with
the requirements of Section 10.8 of the Agreement in connection with this
assignment and acknowledges and agrees that: (a) other than the representation
and warranty that it is the legal and beneficial owner of the Pro Rata Share
being assigned hereby free and clear of any adverse claim, the Assignor has made
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Agreement or the execution, legality, validity, enforceability, genuineness or
sufficiency of the Agreement of any other Loan Document; (b) the Assignor had
made no representation or warranty and assumes no responsibility with respect to
the financial condition of Borrower or the performance by Borrower of the
Obligations; (c) it has received a copy of the Agreement, together with copies
of the most recent financial statements delivered pursuant to Section 6.2
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance; (d) it will independently and without reliance upon Administrative
Agent or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement; (e) it appoints and authorizes
Administrative Agent to take such action and to exercise such powers under the
Agreement and the other Loan Documents as are delegated to Administrative Agent
by the Agreement and such other Loan Documents; and (f) it will perform in
accordance with their terms all of the obligations which by the terms of the
Agreement are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

3.        The Assignee agrees that, upon receiving your consent to such
assignment and form and after                     , the Assignee will be bound
by the terms of the Loan Documents, with respect to the interest in the Loan
Documents assigned to it as specified above, as fully and to the same extent as
if the Assignee were a Lender originally holding such interest in the Loan
Documents.

4.        The following administrative details apply to the Assignee:

 

(a)      Credit Contact:      Assignee name: ____________________________   
     Address:  _________________________________        
_________________________________________      
Attention: _________________________________        
Telephone: ________________________________        
Telecopier: ________________________________    (b)      Operations Contract:
     Assignee name: ____________________________        
Address:  _________________________________        
_________________________________________      
Attention: _________________________________        
Telephone: ________________________________        
Telecopier: ________________________________    (c)      Lending Office:     
Assignee name: ____________________________        
Address:  _________________________________        
_________________________________________  (d)      Payment Instructions:     
Assignee name:  ____________________________        
ABA No.: _________________________________        
Account No.:  ______________________________        
Attention:  _________________________________        
Reference: _________________________________   

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.

 

Very truly yours,

[ASSIGNOR]

By:

 

 

Name:

 

 

Title:

 

 

[ASSIGNEE]

By:

 

 

Name:

 

 

Title:

 

 

We hereby consent to the

foregoing assignment.

THE CHARLES SCHWAB CORPORATION,

as Borrower

 

By:  

 

Name:   

 

Title:   

 

CITIBANK, N.A.,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

 

3